


Exhibit 10.38

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

AMENDED AND RESTATED
DISTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED DISTRIBUTION AGREEMENT (“Agreement”) is made as of
February 21, 2011 (the “Effective Date”), by and between United Therapeutics
Corporation (“UT”), a Delaware corporation, with offices at 1040 Spring Street,
Silver Spring, Maryland and Accredo Health Group, Inc. (“DISTRIBUTOR”), a
Delaware corporation, with offices at 1640 Century Center Parkway, Memphis,
Tennessee 38134.

 

Recitals

 

A.                                   WHEREAS, DISTRIBUTOR’s
predecessor-in-interest, Olsten Health Services (Quantum) Corp., and UT entered
into to a Distribution Agreement, effective March 20, 2000, and various
amendments thereto, relating to the distribution of UT Product (as hereinafter
defined) (the “Original Agreement”);

 

B.                                     WHEREAS, DISTRIBUTOR desires to continue
to maintain its right to sell, market, distribute and maintain UT Product in the
Territory (as hereinafter defined) on the terms and conditions contained herein;
and

 

C.                                     WHEREAS, the Parties wish to amend and
restate the Original Agreement on the terms and conditions provided herein, and
intend for this Agreement to replace and supersede the Original Agreement and
all amendments thereto, as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties agree as follows:

 

ARTICLE 1:  INTRODUCTORY PROVISIONS

 

1.1                                 Defined Terms.   The following terms, when
used in capitalized form in this Agreement, shall have the meanings set forth
below:

 

(a)                                  “Agreement” shall mean this Amended and
Restated Distribution Agreement entered into by and between UT and DISTRIBUTOR
as of the Effective Date.

 

(b)                                 “Adverse Event” shall mean any “Adverse Drug
Experience” as defined in 21 CFR 310.305, 21 CFR 314.80 and/or 21 CFR 600.80 (as
applicable) or any replacements thereto.

 

(c)                                  “Affiliate” when used with reference to
either Party shall mean any Person controlling, controlled by or under common
control with the said Party and any officer, director or employee of such Party
or Person, as the case may be.  For purposes hereof, “control” shall mean
ownership, directly or indirectly, of more than fifty percent (50%) of the
securities having the right to vote for the election of directors, in the case
of a corporation, and more than fifty percent (50%) of the beneficial interest
in the capital, in the case of a business entity other than a corporation.

 

1

--------------------------------------------------------------------------------


 

(d)                                 “Applicable Laws” shall mean all laws,
statutes, ordinances, codes, rules, and regulations that have been enacted by a
government authority and which are in force as of the Effective Date or come
into force during the term of this Agreement, in each case to the extent that
the same are applicable to the performance by the Parties of their respective
obligations under this Agreement, including, with respect to the United States,
the Prescription Drug Marketing Act, the Federal Food, Drug and Cosmetics Act of
1938, as amended, the Health Insurance Portability and Accountability Act, the
Federal Anti-Kickback Statute, the Anti-Kickback Act of 1986, the Stark
Anti-Referral Law, and any applicable FDA regulations.

 

(e)                                  “Clean Prescription” shall mean a referral
for which benefits have been verified and that includes a valid prescription
that does not: (i) require physician, patient, or any third party intervention
or information; (ii) involve backorder, short supply, allocation, or recall; or
(iii) involve a referral that is subsequently canceled or requested to be held
for future processing.

 

(f)                                    “Commercially Reasonable Efforts” shall
mean with respect to each Party, commercially reasonable efforts in accordance
with the business, legal, medical and scientific judgment of a similarly
situated company, and in accordance with the efforts and resources a similarly
situated company would use taking into account reasonable commercial judgment
and other relevant factors.

 

(g)                                 “Confidential Information” shall mean all
information disclosed by one Party (“Disclosing Party”) to the other Party
(“Receiving Party”), regardless of the form in which it is disclosed, including
information relating to the Disclosing Party’s markets, product specific payer
policies, databases, customers, products, patents, inventions, procedures,
methods, designs, strategies, plans, assets, liabilities, prices, costs,
revenues, profits, organization, employees, agents, resellers or business in
general, and with respect to UT as Disclosing Party, information embodied in UT
Product.  The following shall not be considered Confidential Information:

 

(i.)                                  Information which is or becomes in the
public domain through no fault or act of the Receiving Party;

 

(ii.)                               Information which was independently
developed by the Receiving Party without the use of or reliance on Confidential
Information;

 

(iii.)                            Information which was provided to the
Receiving Party by a third party under no duty of confidentiality to the
Disclosing Party; or

 

(iv.)                           Information that is required to be disclosed by
Applicable Laws, provided, however, prompt prior notice thereof shall be given
to the Disclosing Party.

 

(h)                                 “Customer” shall mean any hospital,
healthcare institution and Included Patient that is legally entitled to purchase
the UT Product for use in the Territory.

 

(i)                                     “Designated Shipment Location” shall
mean the Designated Storage Location(s) to which UT has agreed to ship Units of
UT Product as set forth in Attachment E attached hereto.

 

2

--------------------------------------------------------------------------------


 

(j)                                     “Designated Storage Location” shall mean
the locations of DISTRIBUTOR’s facilities or pharmacies owned by DISTRIBUTOR or
its Affiliate(s) for the storage of the Units of UT Product shipped to
DISTRIBUTOR’s Designated Storage Locations as set forth in Attachment E attached
hereto.

 

(k)                                  “DISTRIBUTOR” shall mean Accredo Health
Group, Inc. and its wholly owned subsidiaries.

 

(l)                                     “Effective Date” shall mean the date
first above written.

 

(m)                               “First Use” shall mean the act of piercing of
the seal on the vial of UT Product.

 

(n)                                 “Force Majeure” shall mean any event, not
existing as of the Effective Date and not reasonably within the control of the
Parties as of such date, which, in whole or in material part, prevents or makes
commercially unreasonable one Party’s performance of its obligations under this
Agreement.  Force Majeure shall include, without limitation:  fire, storm,
earthquake, flood, acts of state, war or civil unrest, labor dispute, inability
to obtain labor or materials, and prolonged shortage of energy or any other
supplies.

 

(o)                                 “Good Distribution Practice” shall mean that
practice of purchasing, storing and shipping a regulated pharmaceutical product
and billing to and collecting from customers for a regulated pharmaceutical
product in accordance with legal requirements and the standards and customary
industry commercial practices.

 

(p)                                 “[***]” shall mean [***].

 

(q)                                 “[***]” shall mean [***].

 

(r)                                    “Included Patient” shall mean an
individual diagnosed with pulmonary arterial hypertension (“PAH”) who is
prescribed UT Product.

 

(s)                                  “Level 1 Appeal” shall mean an appeal of a
reimbursement claim denial by a Third Party Payer due to an incomplete or
improperly submitted reimbursement claim or other similar administrative
oversight.

 

(t)                                    “Level 2 Appeal” shall mean an appeal of
a reimbursement claim denial by a Third Party Payer, whether such denial is
first asserted upon verification of reimbursement or following submission of a
reimbursement claim, because: (i) the applicable policy covering the Included
Patient does not include UT Product as a covered benefit, or (ii) the Included
Patient falls within a class of persons who are all denied coverage for UT
Product as the result of the application of a general policy.

 

(u)                                 “PAP Patient” shall mean any Included
Patient who is enrolled in the Patient Assistance Program as established by UT
from time to time and operated in accordance with Attachment C hereto.  UT shall
provide DISTRIBUTOR with the eligibility criteria for this program.

 

(v)                                 “Price” shall mean the Wholesale Acquisition
Cost for UT Product as set forth on Attachment A hereto.

 

(w)                               “UT Product” or “Product” shall mean Remodulin
(treprostinil sodium) Injection, a pharmaceutical product administered
subcutaneously and

 

3

--------------------------------------------------------------------------------


 

intravenously only for the treatment of PAH to be marketed in the Territory
under the brand name REMODULIN®.

 

(x)                                   “UT Trademarks” shall mean any of the UT
trademarks, logotypes and trade names listed on Attachment B hereto, as such
attachment may be modified from time to time by UT during the term of this
Agreement.

 

(y)                                 “Parties” shall mean UT and DISTRIBUTOR
collectively.

 

(z)                                   “Party” shall mean either UT or
DISTRIBUTOR.

 

(aa)                            “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
syndicate, person, trust, association, organization or other entity, including
any governmental authority, and including any successor, by merger or otherwise,
of any of the foregoing.

 

(bb)                          “Territory” shall mean the United States,
including its territories and possessions, the fifty states and the District of
Columbia only, unless otherwise expressly agreed in writing by the Parties.

 

(cc)                            “Third-Party Payers” shall mean managed care
providers, health maintenance organizations, insurance companies, self-insurance
programs of employers, third-party administrators, the United States Medicare
and Medicaid programs, and other similar entities.

 

(dd)                          “Unit of UT Product” shall mean the combination of
UT Product, package insert and other items as may be determined and supplied by
UT to DISTRIBUTOR, in each instance contained within a standard outer package
supplied by UT and labeled in accordance with applicable legal requirements.

 

(ee)                            “WAC” shall mean the then-current Wholesale
Acquisition Cost of UT Product as determined by UT.

 

1.2                                 Other Rules of Interpretation. Unless the
context otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; (v) the word “including” shall mean “including, without limitation;”
(vi) the word “consent” shall mean “consent, not to be unreasonably withheld or
delayed”; (vii) the word “or” shall be disjunctive but not exclusive; (viii) the
words “made available” shall mean that the information referred to has been made
available if requested by the party to whom such information is to be made
available; (ix) all references herein to “days” shall mean calendar days, and
all references to “business day” shall mean any day that is not a Saturday,
Sunday or any other day when banks are required or authorized by law to be
closed in The City of New York; and (x) references to any statute, regulation or
other law shall include any and all amendments and successors thereto.

 

ARTICLE 2:  MUTUAL REPRESENTATIONS AND WARRANTIES

 

2.1                                 Authority.  Each Party represents and
warrants that it possesses all corporate power and authority necessary to enter
into this Agreement and to perform its obligations under this Agreement.  All
corporate acts and other proceedings required to be taken by or on the

 

4

--------------------------------------------------------------------------------


 

part of each Party to authorize it to perform its obligations under this
Agreement have been duly and properly taken.  This Agreement has been duly
executed and delivered by each Party and constitutes legal, valid and binding
obligations of each Party enforceable in accordance with its terms, subject to
the application of general principles of equity.

 

2.2                                 No Conflicts.  Each Party represents and
warrants that the execution and performance of this Agreement will not conflict
with or violate any other agreement or obligation binding on it.

 

2.3                                 Approvals.  Except as expressly provided
herein, each Party represents and warrants that no approval, authorization,
consent or other order or action of or filing with any court, administrative
agency or other governmental authority is required for the execution and
delivery by such Party of this Agreement or its consummation of the transactions
contemplated by this Agreement.

 

2.4                                 Debarment and Exclusion Certification
Requirements.  Each Party certifies that it has not been debarred under the
provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a) and
(b), and does not appear on the “list of excluded individuals/entities” (“LEIE”)
maintained by the Office of the Inspector General of the U.S. Department of
Health & Human Services, available at
http://oig.hhs.gov/fraud/exclusions/listofexcluded.html.  In the event that,
during the term of this Agreement, either Party (i) becomes debarred, (ii) is
placed on the LEIE, or (iii) receives notice of an action or threat of an action
with respect to its debarment or placement on the LEIE, such Party shall notify
the other Party immediately.  Each Party hereby certifies that it has not and
will not use in any capacity the services of any individual, corporation,
partnership or association that has been debarred under 21 U.S.C. § 335(a) and
(b) or that appears on the LEIE.  In the event that either Party becomes aware
of the debarment, threatened debarment, appearance or threatened placement on
the LEIE of any individual, corporation, partnership or association providing
services to the other Party that directly or indirectly relate to activities
under this Agreement, the other Party shall be immediately notified.  In the
event of an actual debarment or exclusion of DISTRIBUTOR or its owners during
the term of this Agreement, this Agreement shall, as of, or prior to, the
effective date of such debarment or exclusion, automatically terminate.  In the
event of an actual debarment or exclusion of any DISTRIBUTOR employee, agent or
contractor during the term of this Agreement, such employee, agent or contractor
must immediately cease providing any services to UT under this Agreement, and UT
shall have the option of immediately terminating this Agreement.

 

ARTICLE 3:  APPOINTMENT

 

3.1                                 Scope; Non-exclusive.  UT hereby appoints
DISTRIBUTOR, and DISTRIBUTOR hereby accepts such appointment, as a distributor
of UT Product during the term of this Agreement, subject to the terms and
conditions of this Agreement.  This appointment is non-exclusive, and UT
reserves the right to appoint additional distributors in the Territory and to
distribute UT Product in the Territory on its own behalf.  UT shall notify
Distributor prior to adding additional distributors within the Territory.

 

3.2                                 Sub-distributors.  DISTRIBUTOR shall not,
without the prior written approval of UT, appoint any distributors or agents to
act on behalf of DISTRIBUTOR (collectively, “Sub-distributors”) to distribute UT
Product within the Territory, other than any of its Affiliates.  DISTRIBUTOR
shall at all times remain fully liable for the performance of any approved
sub-distributors and DISTRIBUTOR shall provide UT with a written acknowledgement
executed by each Sub-distributor that it has read this Agreement and

 

5

--------------------------------------------------------------------------------


 

agrees to be bound by its terms and conditions, including those contained in the
attachments hereto.

 

3.3                                 Sales Outside the Territory.  DISTRIBUTOR
shall not distribute, sell or otherwise provide UT Product outside of the
Territory and shall not advertise, promote or solicit customers for UT Product
outside the Territory.

 

ARTICLE 4:  OBLIGATIONS OF DISTRIBUTOR

 

4.1                                 Support.  DISTRIBUTOR shall use Commercially
Reasonable Efforts to fund and support ongoing distribution of UT Product,
consistent with DISTRIBUTOR’s normal funding and support for its overall
distribution activities.  In addition, DISTRIBUTOR shall use its Commercially
Reasonable  Efforts to fund and support ongoing sale of UT Product.  Such
Commercially Reasonable Efforts  shall include, but not be limited to:

 

(a)                                  Maintaining throughout the Territory
adequate order-fulfillment staff who are adequately trained on PAH and UT
Product.  The Parties acknowledge that this obligation requires DISTRIBUTOR to
have the capability to provide the foregoing services throughout the Territory,
but does not require DISTRIBUTOR to have a physical office within each
jurisdiction within the Territory;

 

(b)                                 Promptly responding to all inquiries from
Customers, including responding to complaints, processing all orders and
effecting all shipments of UT Product for Included Patients in accordance with
the timelines and other terms and conditions contained within this Agreement;

 

(c)                                  Providing UT Product to Included Patients
pursuant to physician orders;

 

(d)                                 [***]

 

(e)                                  [***]

 

4.2                                 Policies and Procedures.  DISTRIBUTOR shall
use Commercially Reasonable Efforts to comply with UT’s Policies and Procedures
as provided and updated by UT from time to time and as accepted by DISTRIBUTOR. 
If any such Policies and Procedures contradict this Agreement, the terms of this
Agreement shall control.

 

4.3                                 Written Assurance.  DISTRIBUTOR hereby
assures UT that DISTRIBUTOR shall not export UT Product from the Territory under
any circumstances, including to any destination to which re-export requires a
license under the United States Export Administration Regulations.  DISTRIBUTOR
shall  use Commercially Reasonable Efforts to ensure that its Customers and
sub-Distributor will not export UT Product from the Territory.

 

4.4                                 Product Specifications.  DISTRIBUTOR shall
store UT Product in accordance with all directions accompanying UT Product in
order to maintain UT Product in accordance with UT- and FDA-approved
specifications.  DISTRIBUTOR shall dispense UT Product as prescribed, in
accordance with all applicable pharmacy requirements.  The Parties acknowledge
that UT shall not have any rights, obligations, responsibilities, oversight or
role of any kind or nature concerning DISTRIBUTOR’s practice of pharmacy in
compliance with all applicable state pharmacy regulations and consistent with
DISTRIBUTOR’s then current practices.

 

4.5                                 Pharmacy and Home Health Care Services. 
DISTRIBUTOR may create its own educational materials concerning UT Product or
PAH (“Educational Materials”) for

 

6

--------------------------------------------------------------------------------


 

distribution by DISTRIBUTOR in accordance with this Agreement and DISTRIBUTOR’s
obligations as a health care provider and pharmacy; provided, however, that all
such Educational Materials shall: (i) be consistent with the contents of UT
Product package insert approved by the FDA; (ii) comply with the conditions and
requirements of all applicable state pharmacy regulations mandating the
provision of patient educational materials on prescription drugs and their
administration, and (iii) not be used by DISTRIBUTOR to promote, market or sell
UT Product. Further, to the extent that any UT Trademarks are included in such
Educational Materials, then DISTRIBUTOR shall notify UT in writing prior to use
of such materials.

 

4.6                                 Complaints. DISTRIBUTOR shall process any
and all complaints received from Customers in the Territory regarding the UT
Product in accordance with Section 9.3 of this Agreement.

 

4.7                                 Inventory.  DISTRIBUTOR shall maintain at
all times adequate inventory of Units of UT Product (the “Inventory”) as are
mutually considered by UT and DISTRIBUTOR to be sufficient to meet Customers’
anticipated demands for UT Product.  Such requirements may be adjusted by UT and
DISTRIBUTOR from time to time. Notwithstanding the foregoing, DISTRIBUTOR shall
maintain an Inventory level at all times between the following minimum and
maximum:

 

(a)                                  At a minimum: no less than thirty (30)
days’ inventory on hand at any time based on current demand and usage of UT
Product by DISTRIBUTOR’s customers; and

 

(b)                                 At a maximum no greater than seventy-five
(75) days’ inventory on hand based on current demand and usage of UT Product by
DISTRIBUTOR’s customers; and

 

(c)                                  calculations of inventory levels shall be
based on the current monthly average usage of UT Product by Included Patients
(“Usage”). Usage shall be equal to the rolling average number of Units of UT
Product distributed by DISTRIBUTOR each month for the previous three (3) months.

 

DISTRIBUTOR shall ensure that it purchases enough Inventory each month to meet
expected Usage demand for UT Product in addition to the thirty (30) day minimum
Inventory level requirement.  From time to time, UT and DISTRIBUTOR may mutually
agree to reasonably change the above-listed minimum and maximum requirements and
DISTRIBUTOR shall adjust its Inventory accordingly.

 

4.8                                 Storage of UT Product. DISTRIBUTOR shall
store and maintain UT Product solely at the Designated Storage Locations
described in Attachment E hereto.  DISTRIBUTOR shall store, maintain and handle
the Product in accordance with Good Distribution Practice, Applicable Laws, the
UT Product package insert and UT’s written instructions, including any
requirements with respect to racking, temperature, light, darkness, vibration
and rotation. The UT Product must be stored at the temperature range specified
by UT to ensure safety and reliability, and rotated so that the oldest unexpired
Units of UT Product are shipped before newer unexpired Units of UT Product,
unless UT specifies otherwise.  DISTRIBUTOR shall promptly notify UT of any
material or significant change in its storage conditions or shipping procedures
for UT Product.  DISTRIBUTOR shall maintain complete and accurate records for
inspection by UT or its representatives, upon ten (10) business days’ prior
notice during regular business hours, of all movements and transactions
involving UT Product.  Such records shall reflect unit, lot number and Customer
information, including defective or returned Units of UT Product, such that the
Units of UT Product may be traced for purposes of stock reconciliation, recall
and

 

7

--------------------------------------------------------------------------------


 

general marketing and shipping review.  UT shall also have the right to inspect
DISTRIBUTOR’s storage conditions and shipping procedures for UT Product upon ten
(10) business days’ prior notice, during regular business hours. DISTRIBUTOR
shall not manufacture, mix, process, combine or incorporate UT Product alone or
into any other substance.

 

4.9                                 Distributor Expenses.  DISTRIBUTOR shall
bear all of its own costs and expenses incurred in carrying out its obligations
under this Agreement, including, but not limited to, all rents, salaries,
commissions, demonstration, travel and accommodation.

 

4.10                           Distributor Reporting.  DISTRIBUTOR shall
complete a series of regular reports as described in Attachment F hereto.  The
reports are due no later than the 10th day of each month following the end of
the respective reporting periods and shall constitute Confidential Information
of DISTRIBUTOR. The Parties acknowledge that Applicable Laws or existing
contractual relationships with Third-Party Payers may restrict DISTRIBUTOR’s
ability to collect, use, include and/or disclose as Data certain patient,
payer,  and physician-specific data. DISTRIBUTOR shall not provide patient,
payer, and physician-specific data and information where so limited by such
existing contractual relationships or Applicable Laws. New contracts with Third
Party Payers or the enactment of new Applicable Laws may further limit the
disclosure of patient- and physician-specific data and information.  Neither
Party may resell data to IMS, Wolters Kluwer, or any other data aggregation
service .

 

4.11                           Distributor Representations.

 

(a)                                  DISTRIBUTOR acknowledges that UT Product
constitutes a sensitive therapeutic drug, and that distribution and handling of
the UT Product requires specialized training and dedication to Customer needs. 
DISTRIBUTOR represents and warrants that it will train and deploy its agents and
employees in the manner necessary to meet these special requirements.

 

(b)                                 DISTRIBUTOR represents and warrants that it
and its officers, directors, agents and/or employees as applicable are qualified
to perform the services and activities described in this Agreement and that all
licenses and/or approvals necessary to conduct such services and activities have
been obtained and shall be maintained throughout the term of this Agreement.

 

4.12                           DISTRIBUTOR provides appropriate pharmacy
services as required by Applicable Laws. DISTRIBUTOR shall also perform the
following activities in support of the distribution of the UT Product:

 

(a)                                  Infusion Pumps or Other Devices. 
DISTRIBUTOR shall develop and maintain a relationship with appropriate infusion
pump or other device manufacturer(s) which manufacture pumps/devices that comply
with the technical administrative requirements specified in the package insert
for UT Product for applicable administration and that offer the same level of
reliability, effectiveness and customer service as have become the industry
standard for UT Product. DISTRIBUTOR will ensure that appropriate personnel are
trained at all times on the use of all such pumps/devices and how the UT Product
is most effectively used with various pumps/devices.    DISTRIBUTOR shall ensure
the accuracy of all of its educational efforts for Customers in respect of
pumps/devices it creates and distributes for use with UT Product.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Included Patient Benefit Verification.
DISTRIBUTOR shall handle Included Patient enrollment, initial processing,
insurance eligibility and benefits verification. If DISTRIBUTOR is unable to
service a patient, then DISTRIBUTOR shall immediately, i.e., no more than five
(5) business days from the receipt of the complete referral, re-direct the
referral to an appropriate specialty pharmacy participating in the REMODULIN
distribution network.   Distributor agrees to utilize the referral form provided
by UT for referral collection purposes at all times, unless a Customer
specifically requests the use of a different form.

 

(i.)                                  Upon receipt of a prescription for UT
Product, DISTRIBUTOR shall immediately fax the prescribing physician to confirm
receipt of the prescription. No more than one (1) business day from receipt of
the prescription, DISTRIBUTOR shall perform verification of insurance coverage
for UT Product. If the prescription is received after 2 p.m. Eastern time,
DISTRIBUTOR may have until the end of the next business day to perform
verification of insurance coverage for UT Product.

 

(ii.)                               DISTRIBUTOR shall take all necessary actions
to verify Included Patients’, insurance coverage for UT Product including,
without limitation, researching and attempting to determine: (1) all Included
Patient information and coverage parameters, including all relevant clinical
documentation; (2) if UT Product is covered, under what type of plan (e.g., a
“medical plan” or a “pharmacy plan”), the Included Patient cost share amount, if
any, and the rate of reimbursement, if available; (3) whether prior
authorization is required for reimbursement; (4) if prior authorization is
required, what information the Included Patient must submit in order to receive
such authorization; and (5) whether any other activities, submissions or
approvals are required to obtain reimbursement promptly and to the fullest
extent permitted by the Third-Party Payer. During the process of benefit
verification, DISTRIBUTOR shall communicate with the referral source and provide
information to the prescribing physician in a time and manner sufficient for the
circumstances.

 

(iii.)                            DISTRIBUTOR shall record the results of its
research on the foregoing and shall use commercially reasonable efforts to
report to the Included Patient within one (1) business day from receipt.

 

(iv.)                           If the Third-Party Payer requires prior
authorization, then DISTRIBUTOR shall, within one (1) business day, notify and
assist the Customer with questions relating to the requirements for prior
authorization.

 

(v.)                              If, prior to the submission of a claim for
reimbursement, a Third-Party Payer informs DISTRIBUTOR that UT Product is not
eligible for coverage, then, within one (1) business day, DISTRIBUTOR shall make
such inquiries of the Third-Party Payer as shall be necessary to determine the
requirements for submission of an appeal of the denial of coverage. DISTRIBUTOR
shall promptly record the results of this inquiry and to the extent not
prohibited by contract or Applicable Laws report such information to the UT
managed markets designee.

 

9

--------------------------------------------------------------------------------


 

(vi.)                           If DISTRIBUTOR is notified of a denial of
coverage and DISTRIBUTOR determines that an appeal of the denial of coverage
would require a Level 1 Appeal, then  DISTRIBUTOR, at its cost and discretion,
shall use reasonable efforts to assist Customer, and if an Included Patient is
pursuing the Level 1 Appeal on his/her own behalf, DISTRIBUTOR, at its cost,
shall promptly initiate (at the latest within one (1) business day) and pursue
such Level 1 Appeal in accordance with the Third-Party Payer’s processes.  Upon
request, UT shall provide reasonable assistance to DISTRIBUTOR, including
assistance with preparing applications and participation in telephone
conferences and meetings with representatives of the Third-Party Payer.  All
documents prepared as part of a Level 1 Appeal, and any information obtained in
connection therewith, shall be promptly recorded.

 

(vii.)                        If DISTRIBUTOR determines that an appeal of the
denial of coverage would require a Level 2 Appeal, DISTRIBUTOR shall notify the
physician, Included Patient and UT (if DISTRIBUTOR deems necessary, if the
Included Patient consents and to the extent not prohibited by contract or
Applicable Laws) immediately of such determination.  The Included Patient, at
his or her option, may elect to pursue the Level 2 Appeal directly or to request
that Distributor assist with pursuit of the Level 2 Appeal.

 

(c)                                  Dispensing Activities.

 

(i.)                                  Upon completion of benefits investigation
and, if necessary, after prior authorization, DISTRIBUTOR shall process
Physician’s order for UT Product if Physician chooses to place an order.  If
Physician elects not to place an order at the time that Included Patient
benefits are reported, DISTRIBUTOR shall attempt to determine the reason for
Physician’s choice (e.g., “Included Patient to receive UT Product at an
alternate facility”, “physician elected not to order UT Product”, or “Included
Patient elected not to receive UT Product”).  DISTRIBUTOR shall immediately
record this information.

 

DISTRIBUTOR shall attempt to contact the Included Patient on the same day that
the benefit verification has been completed for the Included Patient in order to
inform the Included Patient of his or her cost share amount, if any, and to make
arrangements with the Included Patient for collection such cost share amount, if
any, and to introduce the Included Patient to the DISTRIBUTOR’s services. 
DISTRIBUTOR may delay shipment of UT Product until the Included Patient’s cost
share amount is satisfied in full.  DISTRIBUTOR shall be solely responsible for
submitting claims for reimbursement directly to the Third-Party Payer for the
applicable reimbursable amount (deducting any Included Patient cost share
amount).

 

DISTRIBUTOR will dispense the Unit(s) of UT Product (along with a current
package insert) to Included Patients pursuant to a valid prescription and in
accordance with Applicable Law, and in so doing will include certain nominal
ancillary supplies (e.g., syringes, needles, and alcohol swabs) and certain
related items (including the pump/device, as applicable) in connection with the
UT Product as may be necessary or useful to the Included Patient in connection
with the administration of the UT Product.  Upon receipt of a Clean
Prescription,

 

10

--------------------------------------------------------------------------------

 

DISTRIBUTOR shall dispense UT Product within one (1) business day or at such
other time as the Included Patient may request.

 

(d)                                 Follow up Activity Generally. Unless
DISTRIBUTOR is otherwise required to contact Customer sooner or more often,
DISTRIBUTOR shall contact Customer two (2) business days after receipt of a
prescription/referral and every two (2) business days thereafter to update
Customer on the status of a benefits investigation/prior authorization/appeal or
other related matter. When required to obtain additional information to complete
a valid prescription/coverage determination/prior authorization/appeal or
related matter, DISTRIBUTOR shall communicate all required information to the
appropriate party and continue to contact such party every business day until
the needed information is received or the matter is otherwise closed.

 

(e)                                  Social Services.  Upon expression of
financial hardship, DISTRIBUTOR shall provide notice to Included Patients of
alternate funding sources, certain hardship reimbursement support, and certain
indigent and patient assistance programs, including UT’s PAP as described in
Attachment C hereto. DISTRIBUTOR shall send an application to Included Patients
who request to participate in the PAP within one (1) business day from the date
of such request.

 

(f)                                    Product & Ancillary Supply Distribution.
DISTRIBUTOR shall make available and/or dispense with UT Product, as necessary
and appropriate for the applicable site of service (e.g., health care
provider/physician office, clinic, hospital outpatient setting, pharmacy-owned
facility, home), the contents of the UT Product package and supplies necessary
for UT Product administration.

 

(g)                                 Education. DISTRIBUTOR shall provide its
standard educational support  regarding UT Product administration and safety to
Customers and caregivers involved in treating Included Patients. Upon UT’s
request and subject to Distributor’s sole discretion, Educational Materials and
educational materials created by UT may at times be included along with a
patient’s standard shipment(s) of UT Product.  In addition, DISTRIBUTOR shall at
all times comply with UT’s requirements with respect to the provision of package
inserts, updates thereto, and such other UT Materials as are required by
Applicable Law. In the event that such materials increase shipping or dispensing
expenses, the parties shall agree on appropriate payments. DISTRIBUTOR shall
promptly respond to questions from managed care organizations and other
Third-Party Payers about UT Product. Notwithstanding the foregoing, the
provision of such educational services shall be performed in accordance with the
obligations contained in this Agreement including those with respect to
training.

 

(h)                                 Nursing Services:

 

(i.)                                  DISTRIBUTOR shall make available on an
as-needed basis its standard telephonic nursing services in accordance with its
standard policies and procedures. If DISTRIBUTOR receives requests for
administration for UT Product, it shall facilitate such requests in accordance
with its standard business practices. DISTRIBUTOR’s standard telephonic nursing
services shall be rendered by nurses who have the requisite and necessary
training, experience, licenses and permits in accordance with Applicable Laws.
DISTRIBUTOR may not seek reimbursement for its standard telephonic nursing
services directly from UT.

 

11

--------------------------------------------------------------------------------


 

(i.)                                  The Parties shall work together in good
faith to develop an integrated nursing program to adequately support UT
Product, Included Patients and Customers with the following elements:

 

(a)                                  All nurses shall be trained by DISTRIBUTOR
with respect to UT Product and PAH prior to any interaction with an Included
Patient or Customer. All nurses (including per diem nurses) shall pass
competency testing on the following topics (at a minimum): PAH and PAH drug
classes; UT Product; Patient needs whether naïve or experienced; Administration
of UT Product; Training patients on administration of UT Product; Relevant
nursing standards of care for administration of UT Product; Any and all
devices/pumps that are to be used with UT Product;  Appropriate patient
encounters; and HIPAA, patient privacy and any other applicable legal
requirements;

 

(b)                                 DISTRIBUTOR shall provide updated training
as necessary for nurses to maintain competency in the foregoing competency
areas;

 

(c)                                  DISTRIBUTOR shall update and refresh
training and require regularly updated certification testing when new
information becomes available or when a nurse has not provided services for an
extended period of time;

 

(d)                                 DISTRIBUTOR shall make available to UT upon
request, for UT’s review and comment, training materials related to UT Product
and the administration and support of UT Product;

 

(e)                                  DISTRIBUTOR shall make available to UT
records of completion of related training upon UT’s request;

 

(f)                                    DISTRIBUTOR shall manage nonperformance
of nurses (including per diem nurses) through appropriate measures, including
re-training, discipline or removal; and

 

(g)                                 DISTRIBUTOR shall reasonably provide nurses
who are able to speak the same language as the Included Patient or a translation
service.

 

(i)            Additional Performance Requirements:  As to service related to UT
Product,  DISTRIBUTOR agrees to keep careful records of the following data
points and maintain the requisite levels of competency for each data point and
shall provide such data in reports to UT as UT reasonably requests, but no less
than quarterly:

 

(ii.)                               ASA: meaning the average speed DISTRIBUTOR
takes to answer a call measured over a calendar month.  DISTRIBUTOR shall use
reasonable Efforts to ensure that the ASA does not exceed thirty (30) seconds,
and in any event, at least 80% of all calls to DISTRIBUTOR shall be answered
within thirty (30) seconds;

 

(iii.)                            Calls Dropped: meaning the percentage of calls
that are dropped before being answered over the course of a calendar month. 
DISTRIBUTOR

 

12

--------------------------------------------------------------------------------


 

shall use its Commercially Reasonable Efforts to ensure that the Calls Dropped
does not exceed 6%; and

 

(iv.)                           AHT: meaning the average hold time experienced
by a caller as measured over the course of a calendar month.  DISTRIBUTOR shall
use its Commercially Reasonable Efforts to ensure that the AHT does not exceed
45 seconds, and in any event, at least 95% of calls placed on hold will be on
hold for less than forty-five (45) seconds.

 

4.13                           DISTRIBUTOR agrees to make available appropriate
management personnel as mutually agreed upon responsible for overseeing/managing
the activities related to the distribution of UT Product for quarterly meetings
with UT personnel at reasonably agreed upon times and places in order to review
and assess DISTRIBUTOR’s performance relative to the various obligations
described in this Article 4 and elsewhere in this Agreement. Content and
reporting metrics of such meetings will be mutually agreed upon between UT and
DISTRIBUTOR in advance of the meetings.

 

ARTICLE 5:  OBLIGATIONS OF UT

 

5.1                                 Training.  UT may in its discretion provide
training to DISTRIBUTOR for UT Product at a time and in a manner as determined
by DISTRIBUTOR.

 

5.2                                 UT Materials.  UT shall provide DISTRIBUTOR,
upon DISTRIBUTOR’s request, with reasonable quantities of sales and marketing
materials for UT Product as they are developed by UT, including but not limited
to reprints, brochures, package inserts, peer reviewed articles and other
scientific and medical information regarding UT Product, informational material
and other marketing literature (“UT Materials”), for use and distribution by
DISTRIBUTOR in accordance with this Agreement.  DISTRIBUTOR shall use the UT
Materials in accordance with UT’s written directions, including providing the
package insert to Customers until such time as the package insert is included
with UT Product. DISTRIBUTOR shall not revise, alter, change, supplement or
reproduce in any manner the UT Materials and their content as provided by UT
without UT’s advance written permission.  Nothing in this provision requires UT
to create any specific materials.

 

ARTICLE 6:   ORDERS FOR PRODUCTS

 

6.1                                 Purchase Orders.  DISTRIBUTOR shall submit
written purchase orders to UT by electronic mail or in accordance with written
instructions provided by UT. Purchase orders shall be submitted once per month
by the 10th day of the month. Each such order shall set forth: (a) the UT
Product ordered including item numbers; (b) quantities in multiples of ten
(10) per package reference; (c) requested delivery dates; (d) specific shipping
instructions; and (e) if applicable, any relevant export control information or
documentation to enable UT to comply with Applicable Laws.  Except as otherwise
agreed by UT, DISTRIBUTOR shall submit such purchase orders at least five
(5) business days prior to the requested delivery dates. DISTRIBUTOR is
responsible for good Inventory management processes and subsequent purchases
should not deviate negatively by more than 15% from the previous purchase order
unless unexpected events occur and are communicated to UT in advance in writing.
DISTRIBUTOR may only purchase UT Product from UT or through the acquisition of
all or part of a pharmacy authorized to dispense Product. DISTRIBUTOR may only
sell UT Product for use by an Included Patient and may not sell, transfer or
distribute UT Product to any entity that DISTRIBUTOR knows is likely to resell
the UT Product.

 

13

--------------------------------------------------------------------------------


 

6.2                                 Acceptance of Orders. Each purchase order
shall be governed by the terms and conditions set forth in this Agreement with
respect to such order to the exclusion of any additional or contrary terms set
forth in the DISTRIBUTOR purchase order.  Any terms or conditions of such
purchase order that conflict with the terms and conditions of this Agreement
shall be null and void.  Notwithstanding the foregoing, in the event of exigent
circumstances, UT shall use its Commercially Reasonable Efforts to accept an
emergency purchase order from DISTRIBUTOR two (2) business days prior to the
requested delivery date.

 

6.3                                 Delivery Terms.  Units of UT Product ordered
by DISTRIBUTOR and accepted by UT shall be packed for shipment and storage in
accordance with UT’s standard commercial shipping practices. UT shall use its
Commercially Reasonable Efforts to deliver Units of UT Product into the
possession of a common carrier for delivery within a reasonable period of time
after acceptance of a purchase order by UT.  Unless mutually agreed upon by
DISTRIBUTOR and UT, no UT Product shall be shipped on a Friday, Saturday or
Sunday.  Each order may only be shipped, and shall be addressed for shipment, to
the Designated Shipment Location specified in Attachment E.  Unless UT and
DISTRIBUTOR otherwise agree in writing, all deliveries of UT Product shall be
F.O.B. DISTRIBUTOR’s Designated Shipment Location.  UT shall insure each
shipment of UT Product with a reputable insurer for the full invoice price of
such shipment.  Risk of loss and title to UT Product shall pass to DISTRIBUTOR
upon delivery at its Designated Shipment Location.  UT shall have no liability
for any loss, theft, destruction or damage to the Units of UT Product once they
have been delivered to a Designated Shipment Location and the exterior has been
inspected by DISTRIBUTOR for visible damage without necessity of opening.  Each
individual package of UT Product shall be inspected within five (5) business
days of delivery to DISTRIBUTOR’s Designated Shipment Locations.  DISTRIBUTOR
shall, at its sole cost and expense, insure the Products from the time of
delivery at DISTRIBUTOR’s Designated Shipment Location until delivery of the
Units of UT Product by DISTRIBUTOR to Customer has been completed.  In each case
such insurance or self-insurance shall be for the UT Product’s full replacement
value (i.e., market value) against fire, theft, loss or destruction, and such
other risks as are customarily insured against by prudent persons in a similar
line of business.  At UT’s request, DISTRIBUTOR shall furnish to UT certificates
of insurance evidencing the types and amounts of coverage.

 

6.4                                 Modification of Orders.  No accepted
purchase order shall be modified or canceled except upon the written agreement
of both Parties.

 

6.5                                 Change Order Charges.  If DISTRIBUTOR
requests modifications to an accepted order prior to the scheduled delivery date
provided in such order, then, in consideration for accepting such change order,
UT may extend the scheduled delivery date and/or require DISTRIBUTOR to pay a
change order charge equal to the sum of the actual documented non-recoverable
costs incurred by UT by reason of such change order.

 

6.6                                 Product Changes.  Subject to applicable
regulatory approval, UT reserves the right, in its sole discretion and without
incurring any liability to DISTRIBUTOR except as otherwise provided in this
Agreement, to: (a) alter UT Product; (b) discontinue the manufacture of UT
Product; or (c) commence the manufacture and sale of new products having
features which make UT Product obsolete.  UT also reserves the right, in its
sole discretion and without incurring any liability to DISTRIBUTOR except as
otherwise provided in this Agreement, immediately to alter the specifications or
the manufacturing process for UT Product for reasons of health or safety.  UT
shall fill all accepted purchase orders from DISTRIBUTOR for altered or
discontinued UT Product for which manufacturing and commercial deliveries have
commenced prior to the effective date of such a change but otherwise shall have
no obligation to do so unless the delivery date requested in the

 

14

--------------------------------------------------------------------------------


 

relevant purchase order is prior to the effective date of such a change. UT
shall notify DISTRIBUTOR in writing when such modifications or changes occur.

 

6.7                                 Rolling Forecasts.  DISTRIBUTOR shall
provide UT with an annual, non-binding twelve (12) month forecast projecting
DISTRIBUTOR’s intended purchases of UT Product for the coming twelve (12)
months, as well as such other mutually agreeable information.  UT shall receive
this annual forecast no later than January 10th of each calendar year. 
DISTRIBUTOR shall also update UT on a rolling basis each calendar quarter, and
each updated forecast shall be received by UT no later than the 10th day of the
month following the end of each calendar quarter.

 

6.8                                 Chargeback Pricing.  Subject to UT’s
reimbursement of the “Chargebacks” (as described below) DISTRIBUTOR shall
provide wholesale distribution to certain entities eligible for discounted
government pricing (e.g., FSS, VA, PHS (340B)) (“Discounted Entity”) as
described herein.  The discounted government pricing is less than the price at
which DISTRIBUTOR purchases UT Product (i.e., less than the Price set forth in
Attachment A).  DISTRIBUTOR shall create an account for each Discounted Entity
purchasing UT Product from DISTRIBUTOR.  As part of this process, DISTRIBUTOR
shall use commercially reasonable efforts to identify whether the proposed
Discounted Entity is eligible for discounted government pricing through direct
documentation from the proposed Discounted Entity or through review of data on
the HRSA eligibility website or other database resource.  As an order for UT
Product is received from the Discounted Entity, DISTRIBUTOR shall provide UT
Product to the Discounted Entity at the discounted government price.  The
difference between the discounted government price and the List Price for the UT
Product is referred to as the “Chargeback.” The Chargeback shall be paid by UT
to DISTRIBUTOR by check. When submitting a Chargeback request to UT, DISTRIBUTOR
shall include the following information: (i) date of sale to Discounted Entity,
(ii) the Discounted Entity’s name and address, (iii) product(s) purchased from
DISTRIBUTOR (iv) UT’s price to DISTRIBUTOR for the UT Product, (v) DISTRIBUTOR’s
price to the Discounted Entity for the UT Product, and (vi) the amount of
Chargeback requested.  Chargeback request(s) shall be submitted to UT by the
10th of each month for all activity in the previous calendar month. UT shall
process Chargeback credits due DISTRIBUTOR within thirty (30) days of receipt of
the Chargeback submission.  DISTRIBUTOR shall not set off Chargebacks owed by UT
against any amounts owed by DISTRIBUTOR to UT. Upon termination of this
Agreement, if there are any unapplied credits for a Chargeback, UT shall issue a
check in the amount thereof to DISTRIBUTOR. Chargebacks paid hereunder
constitute reimbursement to DISTRIBUTOR for debits incurred in administering UT
discounts to Discounted Entities, and are not, and should not be construed as,
remuneration intended to induce DISTRIBUTOR to purchase, order, lease, or
recommend any UT product.

 

6.9                                 [***]

 

6.10                           [***]

 

ARTICLE 7:  PRICES AND PAYMENTS

 

7.1                                Prices.  DISTRIBUTOR shall pay the Prices for
UT Product purchased under this Agreement that are in effect at the time of 
submission of a relevant purchase order by DISTRIBUTOR, except as provided in
Section 7.2 below.

 

7.2                                 Price Changes.  At any time during the term
of this Agreement, UT may increase or decrease its Prices for UT Product with
notice to DISTRIBUTOR of the effective date of

 

15

--------------------------------------------------------------------------------


 

the price change. Any such price change shall not apply to purchase orders
submitted prior to the effective date of the applicable price change.

 

7.3                                 Costs. All costs related to shipping,
insuring, packing, handling and delivering UT Product to DISTRIBUTOR’s facility
shall be at the sole expense of UT.  All such costs incurred after the instant
of delivery to the Designated Shipment Location shall be the responsibility of
DISTRIBUTOR. Notwithstanding anything to the contrary in this Agreement, UT may,
in its sole discretion, charge DISTRIBUTOR for any and all shipping, packing,
handling or delivery charges associated with emergency purchase orders, or if
DISTRIBUTOR places three or more orders in a one month period.

 

7.4                                 Payment Terms; Invoices.  DISTRIBUTOR shall
make payments for UT Product within sixty (60) days of its receipt of an
applicable invoice from UT.  DISTRIBUTOR shall be eligible for a two percent
(2%) prompt pay discount if payment is received by UT within thirty (30) days of
the date of invoice. All payments shall be made in United States Dollars.

 

7.5                                 Provision of Invoices to Government Payers.
Upon the request of any federal or state agency with jurisdiction over claims
for reimbursement of UT Product, DISTRIBUTOR may provide such agency with
invoices received from UT that accurately reflect the actual charge to
DISTRIBUTOR for UT Product purchased pursuant to this Agreement with prompt
written notice to UT of such request.

 

7.6                                 Overdue Payments.  If and for so long as any
payment from DISTRIBUTOR to UT or UT to DISTRIBUTOR under this Agreement shall
be overdue:

 

(a)                                  Interest shall be due and payable at the
rate of twelve percent (12%) per annum, or such lower rate as may be the maximum
legally permissible rate of interest, on all balances outstanding from the first
date such payment is due until fully paid;

 

(b)                                 Each Party shall have the right to recover
its collection costs and expenses (including reasonable attorneys’ fees) for
late payments.  UT reserves the right to withhold or suspend shipment of UT
Product if there is any unsettled or outstanding balance owed or caused by
DISTRIBUTOR to UT and to revoke any credit terms it may offer DISTRIBUTOR; and

 

(c)                                  Overdue payments automatically forfeit any
prompt pay discounts referenced in Section 7.4.

 

7.7                                 Tax Payments.  Each Party shall pay all
taxes, duties, import deposits, assessments and other governmental charges,
however designated, that are now or hereafter imposed upon such Party by any
governmental authority or agency in connection with the performance of its
obligations under this Agreement.

 

7.8                                 Resale Prices.  The Parties acknowledge that
DISTRIBUTOR may offer the UT Product in the Territory at such prices or
discounts as DISTRIBUTOR, in its sole discretion, may determine. [***]

 

7.9                                 [***]

 

7.10                           Drug Formulary.  The Parties acknowledge and
agree that no payment made pursuant to this Agreement is intended in any way as
a payment related to a drug formulary or drug formulary activities.  The Parties
acknowledge and agree that no drug formulary or drug

 

16

--------------------------------------------------------------------------------


 

formulary activities have been negotiated or discussed between the Parties in
connection with this Agreement.

 

ARTICLE 8:  ACCEPTANCE, WARRANTY AND PRODUCTS SUPPORT

 

8.1                                 Acceptance of UT Product.  DISTRIBUTOR shall
promptly inspect each shipment of UT Product.  In the event of any shortage,
damage, expiration or discrepancy in a shipment of UT Product on the exterior of
the shipment of UT Product that is patently obvious, DISTRIBUTOR shall promptly
report the same to UT and furnish such written evidence or other documentation
as UT may reasonably request.  DISTRIBUTOR shall be deemed to have accepted a
shipment and UT shall not be liable for any such shortage, damage, expiration or
discrepancy in such shipment unless DISTRIBUTOR provides UT with such notice and
substantiating evidence within five (5) days of receipt of the UT Product at
DISTRIBUTOR’s Designated Shipment Location.  Upon receipt of reasonable
substantiating evidence of such shortage, damage or discrepancy, UT shall
promptly provide additional UT Product or substitute products to DISTRIBUTOR.

 

8.2                                 Product Warranty.  UT hereby authorizes
DISTRIBUTOR to pass on the UT standard warranty set forth in Attachment D to
DISTRIBUTOR’s Customers in the Territory, which may be revised by UT upon
written notice to DISTRIBUTOR.

 

8.3                                 Excluded Claims.  UT shall not have any
additional warranty obligations to DISTRIBUTOR or Customers under Section 8.2
above or otherwise to the extent that DISTRIBUTOR has made any warranties, oral
or written, beyond those expressly set forth in the standard UT warranty, set
forth in Attachment D hereto. DISTRIBUTOR shall not offer its customers any
warranties different from or in addition to those given by UT hereunder.

 

8.4                                 Limited Warranty.  THE WARRANTIES SET FORTH
IN THE UT WARRANTY, ATTACHMENT D HERETO, AND THE OTHER TERMS AND CONDITIONS OF
THIS AGREEMENT, ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH
ARE HEREBY DISCLAIMED AND EXCLUDED BY UT, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.  THE
SOLE AND EXCLUSIVE REMEDIES FOR BREACH OF UT’S STANDARD WARRANTIES SHALL BE
LIMITED TO THE REMEDIES PROVIDED IN UT’S STANDARD WARRANTIES SET FORTH ON
ATTACHMENT D HERETO AND AS OTHERWISE PROVIDED IN THIS AGREEMENT.

 

8.5                                 Limited Remedy.  UT SHALL NOT BE LIABLE TO
DISTRIBUTOR OR ANY OF ITS CUSTOMERS FOR LOSS OR DAMAGE CAUSED BY DISTRIBUTOR’s
DELAY IN FURNISHING UT PRODUCTS UNDER THIS AGREEMENT. UT SHALL NOT BE LIABLE TO
DISTRIBUTOR OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS OR CONTRACTORS FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, EVEN IF UT
SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL LOSS OR DAMAGE BY
DISTRIBUTOR OR SUCH THIRD PARTY.      NOTWITHSTANDING THE FOREGOING, IN CASE OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS SECTION AND SECTION 12.4 or 12.5,
SECTION 12.4 AND SECTION 12.5 SHALL CONTROL.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 9:  REGULATORY APPROVALS, COMPLIANCE AND AUDITS

 

9.1                                 Compliance with Applicable Laws.  UT shall
be solely responsible for, and comply with, Applicable Laws governing the
regulation of the manufacture, importation, design, testing, inspection,
labeling, sale, warning and instructions for use of UT Product in the Territory,
or otherwise applicable to the performance of its obligations under this
Agreement.  DISTRIBUTOR shall comply with all Applicable Laws governing its
distribution and sale of UT Product in the Territory, or otherwise applicable to
the performance of its obligations hereunder.  Each Party shall comply with
Applicable Laws intended to prevent fraud, waste and abuse in federal health
care programs, including but not limited to Medicare and Medicaid, and shall
conduct its activities hereunder in an ethical and professional manner. Both
parties shall take all action necessary and appropriate to assure that it
complies with all Applicable Laws, including, without limitation, the
Anti-Kickback Statute (42 U.S.C. § 1320a-7B), the Anti-Kickback Act of 1986 (41
U.S.C. § 51 et seq.), the Stark Anti-Referral Law (42 U.S.C. § 1395nn), and any
laws and regulations relating to disclosure and notification of plan benefits or
the terms of this arrangement as required. The Parties intend to treat all
discounts (including, but not limited to, prompt payment discounts) payable by
UT hereunder as “discounts or other reductions in price” pursuant to the
Anti-Kickback Statute, and to comply with the discount safe harbor set forth at
42 C.F.R. § 1001.952(h).  Accordingly, the Parties agree that: (i) DISTRIBUTOR
shall, as appropriate, disclose all discounts received hereunder to
representatives of Medicare, Medicaid, any governmental authority, and Federal
health care programs (as defined under 42 U.S.C. 1320a-7b(f)) (collectively,
“governmental entities”) upon request in accordance with 42 C.F.R. 1001.952(h);
and (ii) UT shall, if required and as appropriate, properly report all discounts
paid hereunder to the appropriate governmental entities for purposes of
determining “Best Price” under the Medicaid rebate program and for purposes of
determining AMP or ASP under Medicare, if applicable. In addition, Medco’s Code
of Conduct and its policies and procedures relating to compliance with the
above-named laws are available on Medco’s website at the following URL:
http://www.medcohealth.com/medco/corporate/home.jsp, click on the Investors tab
and then the Corporate Governance link and UT’s United States Comprehensive
Compliance Plan for Approved Pharmaceutical Products is also available on its
internet site (www.unither.com).

 

9.2                                 Government Inquiries.  In the event that
DISTRIBUTOR receives an inquiry, or similar notice from a government agency or
entity for information or an inspection (a “Notice”) which relates to UT Product
or this Agreement, DISTRIBUTOR shall: (a) notify and provide a copy to UT of
such Notice promptly within three (3) business days of receipt of such Notice;
(b) unless expressly prohibited by the Notice, consult with UT regarding its
response to the Notice to determine, among other things, whether any of UT’s
Confidential Information shall be disclosed (which in all events shall be
subject to DISTRIBUTOR’s obligations specified in Article 10 of this Agreement);
(c) keep UT informed of the progress of any inspection and provide UT with prior
notice of any documents related to UT Product or UT to be provided to such
government entity; and (d) provide UT with a copy of any documents related to UT
Product or UT ultimately produced pursuant to such Notice.  Further, DISTRIBUTOR
shall provide UT with a summary of the results of any inspection and such
actions, if any, taken to remedy conditions cited in such inspections. 
DISTRIBUTOR further agrees to cooperate with any inspection of a shipment of UT
Product by a governmental agency.

 

9.3                                 Adverse Event Reporting.  DISTRIBUTOR shall
not be responsible for FDA reporting of adverse events. DISTRIBUTOR shall
attempt to warm transfer a caller with potential Adverse Event information to a
phone number designated by UT.  Otherwise, DISTRIBUTOR shall notify UT by fax to
(919) 313-1297, e-mail at

 

18

--------------------------------------------------------------------------------


 

drugsafety@unither.com immediately, or as agreed to by the parties, or at the
latest within three (3) business days, of any complaint of a potential Adverse
Event from a third party being reported to DISTRIBUTOR.  As directed by UT, such
fax or e-mail report sent by DISTRIBUTOR shall include information as required
by UT in order to adequately report such Adverse Event to FDA.

 

9.4                                 Withdrawal or Recall of Product.  Any
recalls of UT Product shall be conducted in compliance with FDA requirements and
the UT standard operating procedure for recalls (“UT Recall SOP”) as provided to
and accepted by DISTRIBUTOR. DISTRIBUTOR shall prepare and maintain a written
standard operating procedure that provides processes for conducting
recall-related activities for UT Product as directed by UT and in accordance
with the UT Recall SOP.  The decision to recall UT Product shall be made solely
by UT, unless otherwise dictated by a governmental authority. UT shall be
responsible for the expenses related to recall activities as described below,
unless the recall results from a breach of any of DISTRIBUTOR’s representations
and warranties under this Agreement or DISTRIBUTOR’s negligence or willful
misconduct, in which event DISTRIBUTOR shall be responsible for all of
recall-related expenses.  For purposes of this Agreement, the expenses of the
activities shall be: (i) the reasonable expenses of notification and return or
destruction (if authorized by UT) of UT Product, (ii) the cost to replace UT
Product,  (iii) the costs directly associated with the distribution of
replacement UT Product including pharmacist and dispensing labor, cold packs and
labels; (iv) reasonable communications to Included Patients such as patient
letters, patient phone calls and follow-up customer service; (v) labor
associated with managing the recall process; (vi) any expenses associated with
dispensing activity missed by DISTRIBUTOR as a result of UT’s provision of
product to Included Patients beyond that is necessary to replace recalled
product; and (vii) shipping and insurance costs associated with returning
recalled UT Product. DISTRIBUTOR and UT shall cooperate fully with one another
in conducting any activity contemplated by this Section 9.4.  Destruction of
recalled product shall be conducted in accordance with the recall plan, as
approved by UT under the UT Recall SOP and by any applicable governmental
authorities.  If instructed by UT, DISTRIBUTOR may return recalled UT Product to
UT at UT’s expense within thirty (30) days from completion of the recall and UT
shall replace the UT Product recalled or refund the cost of such returned UT
Product. Any UT Product returned to UT under this Section 9.4 shall be shipped
by common carrier in a manner that preserves the integrity of the UT Product
shipped, as instructed by UT.  Title to the recalled UT Product and risk of
loss, theft, destruction or damage to UT Product during shipment as described
above shall pass from DISTRIBUTOR to UT upon delivery of recalled UT Product at
UT’s facility.  DISTRIBUTOR’s obligation to insure UT Product shall continue
with respect to recalled UT Product until UT’s receipt of such recalled UT
Product.

 

9.5                                 Visits by Parties.  DISTRIBUTOR shall permit
UT to visit its place of business and inspect its records, inventories and other
relevant materials and records relating solely to its performance of this
Agreement, upon reasonable advance notice and during normal business hours.

 

9.6                                 No Returns.  UT will not accept the return
of any UT Product, unless agreed in writing by UT, except if returned pursuant
to a recall under Section 9.4 above.

 

ARTICLE 10:  PROPERTY OWNERSHIP; CONFIDENTIALITY

 

All Confidential Information and other proprietary materials, documents,
information, databases, complete and incomplete case report forms and all data
that one Party (“Disclosing Party”) supplies to the other Party (“Receiving
Party”) shall be the sole and exclusive property of the Disclosing Party
(“Disclosing Party Property”). All Confidential Information shall be deemed

 

19

--------------------------------------------------------------------------------


 

confidential and proprietary to the Disclosing Party. During the term of this
Agreement and for a period of five (5) years following thereafter, the Receiving
Party shall: (a) not disclose or provide any Confidential Information to any
third party, and (b) take reasonable measures to prevent any unauthorized
disclosure of Confidential Information by its employees, agents, contractors or
consultants during the term hereof including advising such individuals of
applicable confidentiality obligations.  Upon termination of this Agreement, the
Receiving Party shall return or destroy to the Disclosing Party, at the
Disclosing Party’s request and expense, all unused Disclosing Party Property,
except the Receiving Party may keep one (1) copy of such Disclosing Party
Property for legal archival purposes.

 

ARTICLE 11:  TRADEMARKS

 

11.1                           Trademark License Grant.  UT hereby grants to
DISTRIBUTOR, and DISTRIBUTOR hereby accepts from UT, a nonexclusive,
nontransferable, and royalty-free right and license, during the term of this
Agreement, to reproduce and use the UT Trademarks in connection with the
distribution, marketing and sale or other distribution of UT Product in the
Territory and in accordance with UT’s standards and instructions and for no
other purpose.  DISTRIBUTOR shall not use any other marks or trade names in
connection with the marketing and distribution of UT Product, except that
DISTRIBUTOR may use its marks or trade names in a manner consistent with its
normal course of business, such as adding a label on the packaging identifying
DISTRIBUTOR as a distributor of UT Product, and such use shall not confer on UT
any rights or license in DISTRIBUTOR’s marks or trade names.  UT may inspect and
monitor DISTRIBUTOR’s use of the UT Trademarks.  DISTRIBUTOR shall not remove or
alter any UT trade names, trademarks, copyright notices, serial numbers, labels,
tags or other identifying marks, symbols or legends affixed to any UT Product,
documentation or containers or packages.

 

11.2                           Registration.  In its sole discretion, UT may
register the UT Trademarks in the Territory if UT determines that registration
is necessary or useful to the successful distribution of UT Product.  In
addition, if UT believes that it is advisable to effect any filing or obtain any
governmental approval or sanction for the use by DISTRIBUTOR of any of UT
Trademarks pursuant to this Agreement, the Parties shall cooperate to do so. 
All expenses relating to the registration of the UT Trademarks in the Territory
as well as the making of any filing or obtaining any governmental approvals for
the use by DISTRIBUTOR of the Trademarks shall be borne by UT.

 

11.3                           Termination of Use.  Immediately upon termination
of this Agreement, DISTRIBUTOR’s license and right granted in Section 11.1 shall
be revoked and DISTRIBUTOR shall cease and desist from use of any UT Trademark
in any manner, other than to liquidate its then-existing inventory of UT Product
within six months of such termination. DISTRIBUTOR hereby grants to UT or its
designee, in the event of such termination, full power of attorney, with the
right of substitution, to cancel, revoke or withdraw any governmental
registration or authorization permitting DISTRIBUTOR to use any UT Trademark in
the Territory, and DISTRIBUTOR shall provide such further documentation and
assistance as UT may reasonably request in connection therewith.

 

11.4                           Reservation of Rights.

 

(a)                                  DISTRIBUTOR acknowledges UT’s proprietary
rights in and to any UT Trademark, subject to the license and right granted in
Section 11.1.  DISTRIBUTOR shall not adopt, use or register any words, phrases
or symbols that are identical to or confusingly similar to any UT Trademark and
shall not use any UT Trademark as part of DISTRIBUTOR’s corporate or trade name
or permit any third party to do so.

 

20

--------------------------------------------------------------------------------

 

(b)           UT acknowledges DISTRIBUTOR’s proprietary rights in and to any of
DISTRIBUTOR’s trademarks. UT shall not adopt, use or register any words, phrases
or symbols that are identical to or confusingly similar to any of DISTRIBUTOR’s
trademarks and shall not use any such trademark as part of UT’s corporate or
trade name or permit any third party to do so.

 

11.5         Infringements.  Each Party shall promptly notify the other Party in
writing if it becomes aware of any use in the Territory by any third party of
trademark or of any similar mark, which may constitute an infringement of a UT
Trademark or DISTRIBUTOR’s trademarks. Subject to the provisions of this
Article 11, Each Party shall have the exclusive right, in its sole discretion,
to institute proceedings against third-party infringers of its trademarks.

 

ARTICLE 12:  INSURANCE AND INDEMNIFICATION

 

12.1         Insurance.  DISTRIBUTOR shall maintain in effect during the term of
this Agreement a comprehensive general liability policy (which may be in the
form of primary or excess coverage) in an amount not less than Two Million
Dollars ($2,000,000) per occurrence and Three Million Dollars ($3,000,000) in
the aggregate.  The deductible for such policy shall be no more than One Hundred
Thousand Dollars ($100,000) DISTRIBUTOR agrees to provide UT with a certificate
of insurance evidencing compliance with this section upon written request of UT.

 

12.2         Claims.  For the purposes of this Article 12 a “Claim” shall mean
any liabilities, damages, costs or expenses, including, without limitation,
reasonable attorneys’ fees arising from any claim, lawsuit, demand or other
action by a third party.

 

12.3         DISTRIBUTOR Indemnification of UT.  Except as provided in
Section 12.4, DISTRIBUTOR shall indemnify, defend and hold harmless UT, its
Affiliates, and their respective officers, directors, employees, agents,
successors and assigns from and against any Claim to the extent such Claim
relates to or is based on: (a) property damage, personal injury or death
resulting from DISTRIBUTOR’s negligent or reckless provision or maintenance of
UT Product (except to the extent the same results from any wrongful act or
omission of UT); (b) DISTRIBUTOR’s violation of Applicable Laws; or (c) any
breach by DISTRIBUTOR of any of its representations, warranties, covenants or
agreements under this Agreement.

 

12.4         UT Indemnification of DISTRIBUTOR for UT Product.  Except as
provided in Section 12.3, UT shall indemnify, defend and hold harmless
DISTRIBUTOR and its Affiliates, and their respective officers, directors,
employees, agents and successors and assigns from and against any Claim to the
extent such Claim relates to or is based on: (a) property damage, personal
injury or death resulting from use of UT Product (except to the extent the same
results from any wrongful action or omission of DISTRIBUTOR); (b) UT’s violation
of Applicable Laws; or (c)  any breach by UT of any of its representations,
warranties, covenants or agreements under this Agreement.

 

12.5         Indemnification Procedure.  A Party seeking indemnification under
this Article 12 (“Indemnified Party”) shall give prompt written notice to the
indemnifying Party (“Indemnifying Party”) of any Claim covered by the
indemnification obligations hereunder; provided, however, that a delay in such
notice shall not terminate the Indemnifying Party’s indemnification obligations
hereunder, unless such delay shall have materially impaired the defense of such
Claim.   Such Indemnifying Party shall have sole and exclusive control of the
defense of any such Claim, including the choice and direction of any legal
counsel; provided, however, if Indemnifying Party’s choice of legal

 

21

--------------------------------------------------------------------------------


 

counsel would be subject to a material conflict of interest under the applicable
rules of professional conduct governing such counsel, the Indemnified Party
shall not be obligated to waive such conflict and may request separate legal
counsel at the Indemnifying Party’s expense.  The Indemnifying Party may not
settle or compromise any such Claim without the written consent of the
Indemnified Party, which consent shall not be unreasonably withheld.

 

12.6         Litigation Support.  In the event and for so long as an
Indemnifying Party actively is contesting or defending against any Claim under
this Article 12, the Indemnified Party shall cooperate with the Indemnifying
Party and its legal counsel in the contest or defense of such Claim, make
available its personnel, and provide such testimony and access to its books and
records as shall be reasonably necessary in connection with the contest or
defense of such Claim, all at the sole cost and expense of the Indemnifying
Party.

 

12.7         Subrogation.  The Indemnifying Party shall be subrogated to the
rights of the Indemnified Party against any third party bringing a Claim, and
such Indemnified Party hereby assigns to the Indemnifying Party all claims,
causes of action and other rights that the Indemnified Party may then have
against such third party.  Conversely, and without in any way limiting the
obligation of either Party to indemnify the other Party as herein provided, to
the extent that an Indemnifying Party fails to perform its indemnification
obligations under Section 12.3 or Section 12.4 above, the Indemnifying Party
hereby assigns to the Indemnified Party all claims, causes of action and other
rights which the Indemnifying Party may then have against any third party with
respect to any Claim for which indemnification is provided hereunder.

 

ARTICLE 13:  ARTICLE 13  JOINT PUBLICITY

 

13.1         Public Disclosure.  If either Party wishes to make a public
disclosure concerning this Agreement or the relationship established hereunder
and such disclosure mentions the other Party by name or description, such other
Party shall be provided with an advance copy of the disclosure and shall have
(to the extent reasonably practicable) five (5) business days within which to
approve or disapprove such use or its name of description (including mention of
the name of the Product); provided, however: (a) approval shall not be
unreasonably withheld by either Party; (b) failure to respond within five
(5) business days shall be deemed approval; and (c) if approval is denied, no
disclosure shall use the name of or otherwise describe such Party except to the
extent required by Applicable Laws, or the extent that the description of the
other Party is limited to public information about the availability of UT
Product.

 

13.2         Filings with Securities and Exchange Commission.  Notwithstanding
the foregoing, each Party acknowledges that both Parties are, or are affiliates
of, a publicly traded company and each Party hereby consents to the disclosure
of this Agreement and the relationship between the Parties in their respective
filings with the Securities and Exchange Commission and disclosures to their
stockholders; provided, however, that each Party shall use commercially
reasonable efforts not to disclose the specific financial terms and conditions
of this Agreement except when such disclosure is required by Applicable Laws or
by this Agreement.

 

ARTICLE 14:  FORCE MAJEURE

 

14.1         Notice.  A Party affected by an event of Force Majeure shall
promptly provide the other Party with written notice describing the event, its
cause and foreseeable duration, and its possible consequences upon performance
under this Agreement.

 

22

--------------------------------------------------------------------------------


 

14.2         Suspension of Performance.  After an affected Party has given
notice under Section 15.1, that Party shall be relieved of any performance
obligation under this Agreement for obligations which the Force Majeure event
prevents, but only to the extent and only for so long as the Force Majeure
prevents performance.  The other Party may likewise suspend the performance of
all or part of its obligations, except for the obligation to pay any amount due
and owing and those obligations specified in Section 16.4(c) of this Agreement.
Notwithstanding the foregoing, UT shall use Commercially Reasonable Efforts to
allocate available UT Product to DISTRIBUTOR at least in proportion to
DISTRIBUTOR’s historical purchases.

 

14.3         Substitute Performance.  If DISTRIBUTOR is delayed by an event of
Force Majeure, UT shall, at its sole option, allow a third party to cover the
services related to the distribution of UT Product that DISTRIBUTOR was unable
to complete due to its delay and such third party shall receive the fees
DISTRIBUTOR would have received during its period of delay.

 

14.4         Termination.  If the period of Force Majeure continues for more
than sixty (60) days, either Party may terminate this Agreement upon giving
notice to the other Party without incurring liability other than the obligation
to make payments due up to and including such date of termination.

 

ARTICLE 15:  TERM AND TERMINATION

 

15.1         Term.  The initial term of this Agreement shall begin on the
Effective Date and shall continue in force until February 21, 2012.  Thereafter,
this Agreement shall automatically renew for additional periods of one (1) year
each, unless either of the Parties shall have given the other Party written
notice of its non-renewal of this Agreement no later than ninety (90) days prior
to the end of the initial or any renewal term hereof.

 

15.2         Termination.  This Agreement may be terminated prior to the
expiration of the then current term as follows:

 

(a)           Either Party may terminate this Agreement immediately upon written
notice to the other Party if the other Party files a petition of any type as to
its bankruptcy, is declared bankrupt, becomes insolvent, makes an assignment for
the benefit of creditors, goes into liquidation or receivership, a proceeding is
commenced against it which will substantially impair its ability to perform
hereunder or such Party otherwise loses legal control of its business;

 

(b)           Either Party may terminate this Agreement upon the occurrence of a
material breach by the other Party (including, but not limited to, DISTRIBUTOR’s
failure to promptly pay sums owing to UT), which breach has not been cured
within thirty (30) days of written notice of such breach from the non-breaching
Party;

 

(c)           Either Party may terminate this Agreement upon written notice if
an event of Force Majeure continues for more than sixty (60) days as provided in
Section 14.4;

 

(d)           The Parties may agree in writing to terminate this Agreement for
their mutual convenience at any time and for any reason, subject to such terms
and conditions as they may then adopt;

 

23

--------------------------------------------------------------------------------


 

(e)           Either Party may terminate this Agreement at any time, with or
without cause, by written notice to the other Party, which shall be effective
one hundred and eighty days (180) days after its date; and

 

(f)            If at any time in the future, a change in the reimbursement of UT
Product or legal requirements of payers would (a) require the Parties to
renegotiate or alter significant terms of this Agreement, or (b) result in a
substantial adverse change in the respective financial benefits or burdens
accruing to any Party under the terms of this Agreement, then upon written
request by either Party in the case of (a), or the affected Party in the case of
(b), the Parties shall endeavor in good faith to renegotiate and modify the
terms of this Agreement to comply with such new requirements or avoid such
substantial adverse change.  If the Parties are unable to agree to such
modifications within one hundred twenty (120) days of receipt of the written
request, then either Party (in the case of (a)), or the adversely affected Party
(in the case of (b)) may terminate this Agreement immediately upon expiration of
the one hundred twenty (120) day period.

 

(g)           [***]

 

15.3         Partial Termination.  In the event that either Party shall have the
right pursuant to the provisions of Section 15.2 to terminate this Agreement in
its entirety, that Party may elect, in its sole discretion, to terminate this
Agreement solely as it applies to a portion of the Territory, or, if applicable,
any category of Customer.

 

15.4         Rights and Obligations on Termination.  If this Agreement is
terminated for any reason, the Parties shall have the following rights and
obligations:

 

(a)           Termination of this Agreement shall not release either Party from
the obligation to make payments of all amounts then or thereafter due and
payable, and shall not release UT from its obligations to provide UT Product to
DISTRIBUTOR at DISTRIBUTOR’s request to service its existing patients as of the
effective termination date and until such existing patients are transitioned to
another distributor. DISTRIBUTOR and UT shall use their Commercially Reasonable
Efforts to achieve such transition as expeditiously as possible after the
effective termination date;

 

(b)           Each Party’s respective obligations of confidentiality under
Article 10 and record retention under Article 17 shall survive as provided in
such articles;

 

(c)           Each Party’s respective obligations under Section 7.4, ‘Payment
Terms; Invoices,’ Section 9.1, ‘Compliance with Laws,’ the indemnification
provisions of Article 12, this Article 15 and Article 16, ‘Dispute Resolution,’
shall survive termination of this Agreement; and

 

(d)           UT shall cause other entities to undertake, or shall otherwise
relieve DISTRIBUTOR of its obligations and all costs relating to all PAP
Patients, and shall complete such transition or relief with respect to such
patients no later than one hundred and eighty (180) days from the termination
date.  DISTRIBUTOR agrees to use its Commercially Reasonable Efforts to
cooperate with such transfer.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 16:  DISPUTE RESOLUTION

 

16.1         Negotiation.  The Parties agree to consult and negotiate in good
faith to try to resolve any dispute, controversy or claim that arises out of or
relates to this Agreement.  No formal dispute resolution shall be used by either
Party unless and until senior executive officers of each Party have used
Commercially Reasonable Efforts to meet in person to achieve such an amicable
resolution.

 

16.2         Submission to Jurisdiction.  Each Party irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
the other Party or its successors or assigns shall be brought and determined in
the United States District Court for the Southern District of New York (or, if
such court does not have jurisdiction, the Supreme Court of the State of New
York, New York County), and each of Party hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each Party agrees not to commence any action, suit or
proceeding relating thereto except in the courts described above in New York,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein.  Each Party further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient.  Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (b) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

16.3         Enforcement.  The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York state or federal court, this being in addition to any other
remedy to which such Party is entitled at law or in equity.  Each of the Parties
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any law to
post security as a prerequisite to obtaining equitable relief.

 

ARTICLE 17:  RECORDS

 

During the term hereof and for three (3) years thereafter, or such longer period
as may be required by Applicable Laws, DISTRIBUTOR shall maintain accurate
records as required to meet Applicable Laws.  Except as otherwise required by
Applicable Laws, DISTRIBUTOR shall provide UT with access to any reasonably
requested documentation related solely to this Agreement during reasonable
business hours.  UT shall give DISTRIBUTOR seven (7) days’ prior written notice
of such examinations, which will not occur more than once annually, and such
examinations shall be undertaken

 

25

--------------------------------------------------------------------------------


 

only to such extent necessary to verify that the DISTRIBUTOR has complied with
the terms of this Agreement.

 

ARTICLE 18:  ARTICLE 18  GENERAL PROVISIONS

 

18.1         Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties  with respect to the subject matter hereof and supersedes all the
Parties’ previous or contemporaneous correspondence, term sheets,
understandings, agreements and representations, oral or written between the
Parties, including without limitation the Original Agreement and all previous
amendments thereto.

 

18.2         Assignment.  Neither Party shall assign or otherwise transfer its
rights or obligations under this Agreement except with the prior written consent
of the other Party, which shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required and either Party may
transfer all rights and obligations arising hereunder to an entity if it is:
(a) an Affiliate; (b) the successor in interest by reason of sale, merger or
operation of law; or (c) has acquired all or substantially all of the assets and
business.  Any unauthorized attempted assignment or delegation shall be null and
void and of no force or effect.

 

18.3         Subcontracting. DISTRIBUTOR shall not, without the prior written
approval of UT, appoint any distributors or agents to act on behalf of
DISTRIBUTOR (collectively, “Sub-Distributors”) to distribute UT Product within
the Territory, other than any of its Affiliates.  DISTRIBUTOR shall at all times
remain fully liable for the performance of any approved Sub-Distributors and
DISTRIBUTOR shall provide UT with a written acknowledgement executed by each
Sub-Distributor that it has read this Agreement and agrees to be bound by its
terms and conditions, including those contained in the attachments hereto.
Notwithstanding the forgoing, DISTRIBUTOR may subcontract portions of certain
limited functions and responsibilities of this Agreement, provided that the
subcontractor performs in a manner conforming to this Agreement, subcontractor
enters into a confidentiality agreement no less extensive than required by this
Agreement; and DISTRIBUTOR retains full responsibility and liability for the
performance of the subcontracted service.  At no time shall DISTRIBUTOR
subcontract all or substantially all of any given function to a third party
without the prior written consent of UT.

 

18.4         Amendment.  This Agreement may not be modified or amended, in whole
or in part, except by a written agreement signed by both Parties, and
specifically stating that it modifies or amends this Agreement.

 

18.5         Severability.  If one or more of the provisions of this Agreement
is subsequently declared invalid or unenforceable, this Agreement shall be
treated as though that provision were not in this Agreement, and this shall not
affect the validity or enforceability of the remaining provisions of this
Agreement (unless those provisions that are invalidated or unenforceable are
clearly material and inseparable from the other provisions).  The Agreement as
modified shall be applied and construed to reflect substantially the good faith
intent of the Parties and to achieve the economic effects originally intended by
the terms hereof.

 

18.6         Notices; Language.  Except as may be otherwise provided in this
Agreement, any notice, demand or request given, made or required to be made
shall be in writing and shall be effective, unless otherwise provided herein,
either (a) when delivered in person to the other Party, or (b) on the same
business day that it is transmitted by facsimile to the facsimile number (s) set
forth below, with electronic confirmation of receipt, if transmitted prior to
5:00 p.m. Eastern time on such business day, or on the first business

 

26

--------------------------------------------------------------------------------


 

day following such transmission if transmitted after 5:00 p.m. Eastern Time or
if transmitted on a day other than a business day; provided a hard copy is
deposited within one (1) day after such transmissions in the U.S. mail, postage
prepaid, and addressed as set forth below for notices by U.S. mail; or (c) on
the third business day following its deposit in the U.S. mail, postage and
addressed as follows:

 

If to UT:

 

United Therapeutics Corporation

 

 

1040 Spring Street

 

 

Silver Spring, Maryland 20910

 

 

Attention: John Ferrari, Chief Financial Officer

 

 

Telefax: 301-608-9291

 

 

 

 

 

With a copy to:

 

 

United Therapeutics Corporation

 

 

1735 Connecticut Ave. NW

 

 

Washington, DC 20009

 

 

Attention: Paul Mahon, EVP & General Counsel

 

 

Telefax: 202-483-4005

 

 

 

If to DISTRIBUTOR:

 

 

 

 

Medco Health Solutions, Inc.

 

 

100 Parsons Pond Drive

 

 

Franklin Lakes, NJ 07417

 

 

Attn: General Counsel (Accredo)

 

18.7         Waiver.  Either Party’s failure or delay in exercising any remedy
for default shall not be deemed a waiver of that or any subsequent defaults of
that provision or of any other provision hereof.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

 

18.8         Counterparts.  This Agreement shall be executed in two (2) or more
counterparts in the English language, each of which shall be deemed an original,
which taken together shall constitute one and the same instrument.

 

18.9         Governing Law.  Except as provided by federal law, this Agreement
shall be governed by, and interpreted and construed in accordance with, the laws
of the State of New York, excluding any conflict-of-laws rule or principle
therein contained under which any other law would be made applicable (other than
Section 5-1401 of the New York General Obligations Law).

 

18.10       Relationship.  This Agreement does not make either Party the
employee, agent or legal representative of the other Party for any purpose
whatsoever.  Neither Party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other Party.  In fulfilling its obligations pursuant to this
Agreement each Party shall be acting as an independent contractor and shall not
be deemed to have formed any partnership, joint venture or other relationship.

 

18.11       Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

18.12       Signature Authority.  Each signatory to this Agreement has signature
authority and, is empowered on behalf of his or her respective Party to execute
this Agreement.

 

27

--------------------------------------------------------------------------------


 

18.13       Cumulative Remedies.  Except as expressly provided in this
Agreement, and to the extent permitted by Applicable Laws, any remedies
described in this Agreement are cumulative and not alternative to any other
remedies available at law or equity.

 

18.14       HIPAA Compliance.  DISTRIBUTOR shall only provide information to UT
in a manner consistent with the Health Insurance Portability and Accountability
Act of 1996, as amended, 42 U.S.C. § 1320d, et seq., and the implementing
regulations promulgated thereunder (collectively referred to herein as “HIPAA”).
Accordingly, the Parties agree that DISTRIBUTOR shall only provide UT with
information that is de-identified in accordance with HIPAA’s de-identification
provision, 45 C.F.R. § 164.514(b)(2), unless DISTRIBUTOR: (i) has on file a
valid, HIPAA-compliant authorization for each patient whose protected health
information (“PHI”) is sought to be disclosed; or (ii) authorization is not
required under Applicable Laws in order to disclose the PHI.

 

18.15       Nothing herein shall be construed to limit DISTRIBUTOR from entering
into other agreements with other manufacturers or wholesalers that allow
DISTRIBUTOR to dispense products that compete with UT’s Products.
Notwithstanding the preceding sentence, DISTRIBUTOR warrants and represents that
it will not disparage UT or UT Product

 

18.16       Each Party shall promptly notify the other Party upon learning of
any activity that appears to improperly or inappropriately portray or affect the
other Party, its products or Affiliates.

 

18.17       The Parties do not intend for this Agreement to benefit any Third
Party and, therefore, there are no third party beneficiaries to this Agreement.

 

This Agreement may be declared void by DISTRIBUTOR unless signed by both Parties
within thirty (30) days of execution by DISTRIBUTOR.

 

[Signature page follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

UNITED THERAPEUTICS

 

ACCREDO HEALTH GROUP, INC.

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Jay A. Watson

 

By

/s/ Lori Marino

 

Jay A. Watson, Pharm.D.

 

 

Name: Lori B. Marino

 

Sr. Vice President, Strategic Operations

 

 

Title: Vice President and Assistant General Counsel

 

and Logistics

 

 

 

 

29

--------------------------------------------------------------------------------


 

Attachment A

 

Prices

 

UT Product

 

UT Product Name

 

NDC

 

Strength

 

Price

 

Remodulin 1mg

 

66302-0101-01

 

1mg/20ml

 

$

[***

]

Remodulin 2.5mg

 

66302-0102-01

 

2.5mg/20ml

 

$

[***

]

Remodulin 5 mg

 

66302-0105-01

 

5mg/20ml

 

$

[***

]

Remodulin 10 mg

 

66302-0110-01

 

10mg/20ml

 

$

[***

]

 

UT shall notify the DISTRIBUTOR in writing of any change (and the amount of the
change) in the Price of any respective UT Product during the term of this
Agreement in the same time and manner as it notifies other similarly situated
distributors.

 

UT shall provide DISTRIBUTOR with a current list of Remodulin prices to
Discounted Entities, including FSS prices, Federal Ceiling Prices, and prices to
section 340B entities, and shall promptly notify Distributor of any and all
changes in such prices as well as the effective dates of such changes.

 

30

--------------------------------------------------------------------------------

 

Attachment B

 

UT Trademarks Logotypes and Trade Names

 

UNITED THERAPEUTICS

 

UNITED THERAPEUTICS CORPORATION LOGO

 

REMODULIN

 

MEDICINES FOR LIFE

 

REMODULIN LOGO

 

31

--------------------------------------------------------------------------------


 

Attachment C

 

UNITED THERAPEUTICS PATIENT ASSISTANCE PROGRAM GUIDELINES (“GUIDELINES”)

 

The following Guidelines for the United Therapeutics Corporation Patient
Assistance Program (“PAP”) are being provided to United Therapeutics’ designated
U.S. Specialty Pharmacy Distributors (“Distributors”) as the Program
Administrators for the purposes of administering the PAP, as is required by
their respective Distribution Agreements. Distributors will be responsible for
collecting all required patient demographics, financial and clinical information
and for the oversight of the completion of the Enrollment Form Application. In
addition, the Distributors will follow these Guidelines and will make all
necessary decisions related to patient admission into the PAP. The Distributors
shall maintain a detailed and retrievable record of all communications,
correspondence, and activities related to the PAP including dispensing of
product, and if applicable, supplies, and equipment without charge to the PAP
patient.  Distributors shall also make reasonable attempts to aid PAP patients
in securing third party payer benefits when possible. In addition, it is further
understood that Distributors shall take all necessary steps to preserve the
confidentiality of patient information gathered under the PAP in accordance with
all federal, state and local laws pertaining to patient privacy, except as such
confidentiality may be expressly waived by patients.  If and when patients that
do not meet the criteria set forth in these Guidelines are presented to the
Distributors, United Therapeutics Corporation Representative(s) will be
consulted prior to Distributors making any decision regarding PAP admission of
such patients.  Nothing set forth herein shall mandate Distributor providing PAP
opportunities where the patients’ third party payor prohibits such actions.

 

In order to be eligible for the PAP, patients must meet all Basic Criteria and
qualify for coverage under I, II or III below.

 

BASIC CRITERIA:

 

All PAP Patients must meet the following Basic Criteria:

 

·      Patient must reside in the United States and be under the direct care of
a licensed U.S. Physician and receive health care services via the U.S. Health
Care system.

·      Patient must not have access to coverage from federal governmental
programs or the Commonwealth of Massachusetts.

·      Patient must have a documented indication for treatment as approved by
the U.S. Food and Drug Administration (“FDA”), and as labeled in appropriate
product Package Insert (“PI”). Off-Label indications for treatment will not be
eligible for PAP.

·      Patient Enrollment Applications must be completed in full, signed by the
patient (or legal guardian) and the treating physician, be accompanied by copies
of all supporting financial information (as outlined in the application form),
and validated by the Distributors.

 

To determine the type of PAP coverage for which patients who meet these Basic
Criteria are eligible, each patient must be assessed to meet on set of criteria
set forth under I, II or III below.

 

32

--------------------------------------------------------------------------------


 

ADDITIONAL QUALIFYING CRITERIA:

 

I.              Indigent Patient Criteria for PAP:

 

An indigent patient meets the following criteria:

 

·      Insufficient out-of-pocket financial resources to pay for therapy;

·      Household income levels do not exceed 300% of Federal Poverty Guidelines
(2009 HHS) (See Table 1)
(Available from: http://aspe.hhs.gov/poverty/);

·      No insurance (commercial, governmental, state, local, or special
services) coverage (documented); and

·      Demonstrates application for and receives denial (written) from a State
Medicaid Program. Copies or proof of application and denial are required.

 

PATIENTS WHO MEET THESE CRITERIA WILL QUALIFY FOR THE PAP FOR A PERIOD UP TO ONE
(1) YEAR FROM THE DATE OF ACCEPTANCE.  PATIENT HOUSEHOLD INCOME INFORMATION,
HEALTH INSURANCE STATUS, AND OUT-OF-POCKET MEDICATION AND SUPPLY EXPENSES WILL
BE REEVALUATED ON A QUARTERLY BASIS TO ENSURE CONTINUED ELIGIBILITY.  AT THE END
OF THE ONE (1) YEAR PERIOD, THE PAP PATIENT WILL BE REQUIRED TO RE-ENROLL (AS
THEY DID WITH THE INITIAL APPLICATION) AND PROVIDE PROOF OF INCOME OR LACK OF
THIRD PARTY PAYER INFORMATION ELIGIBILITY.

 

OR,

 

II.            “Bridge” Coverage Patient Criteria for PAP:

 

·      Patient with monthly household income levels below $25,000 AND one or
more of the following conditions are also met:

·      Patient has changed jobs or stopped working and has COBRA and/or HIPAA
coverage; or

·      Patient has insurance coverage, but there is an exclusion period (new
job, new group health plan, acceptance of drug into formulary, etc.).  However,
if patient will lose insurance coverage by accepting PAP product, they shall be
excluded from bridge coverage.

 

PATIENTS WHO MEET THESE CRITERIA WILL QUALIFY FOR THE PAP FOR A MAXIMUM OF 6
MONTHS OR UNTIL HE/SHE IS ABLE TO OBTAIN THIRD PARTY PAYER OR SIMILAR
REIMBURSEMENT CAPABILITIES (WHICHEVER COMES FIRST).  PATIENT HOUSEHOLD INCOME
INFORMATION, HEALTH INSURANCE STATUS, AND OUT-OF-POCKET MEDICATION AND SUPPLY
EXPENSES WILL BE REEVALUATED ON A QUARTERLY BASIS TO ENSURE CONTINUED
ELIGIBILITY.

 

OR,

 

III.           Potential Exhaustion of Insurance Coverage:

 

·      Patient with monthly household income levels below $25,000 and currently
has insurance coverage, but such insurance coverage is patient’s only source of
insurance, it has a lifetime cap on benefits, and patient is within $300,000 of
reaching the lifetime cap.  A statement from the insurer e.g. Explanation of
Benefits (EOB) documenting that the patient is within $300,000 of exhausting a
lifetime cap on his or her insurance benefits is required.

 

33

--------------------------------------------------------------------------------


 

PATIENTS WHO MEET THESE CRITERIA WILL QUALIFY FOR THE PAP FOR A PERIOD OF ONE
(1) YEAR FROM THE DATE OF ACCEPTANCE INTO THE PAP EXCEPT THAT ELIGIBILITY WILL
TERMINATE IMMEDIATELY IF PATIENT OBTAINS A NEW SOURCE OF INSURANCE COVERAGE
(INCLUDING SUPPLEMENTAL COVERAGE) AND NO LONGER MEETS THE ABOVE CRITERIA. 
PATIENT HOUSEHOLD INCOME AND INSURANCE STATUS WILL BE REEVALUATED ON A QUARTERLY
BASIS TO ENSURE CONTINUED ELIGIBILITY.

 

Distributor Responsibilities:

 

It is understood that Distributors will take all reasonable efforts to secure
all information to support eligibility of PAP Patients PRIOR to any commitments
for start of care. However, it is also reasonable that it may not always be
possible to immediately secure all legal documentation to prove a patient’s
eligibility. Therefore, the Distributors are authorized by United Therapeutics
Corporation to obtain, at the very minimum, a completed and signed PAP
enrollment form, co-signed by the physician attesting to his or her belief as to
the patient’s eligibility and use their best judgment as to the patient’s
eligibility for acceptance prior to receiving all required supporting
documentation. This will constitute a twenty eight (28) business day grace
period and Distributors will not be liable for products and related supplies and
equipment provided to PAP patients during such grace period. However, at the end
of the grace period, failure by the Distributor to obtain the required
supporting documentation and determine PAP eligibility for that patient will
result in termination of that patient’s PAP eligibility and the obligation to
provide continuity of care shall rest with the Distributor, i.e. Distributor
shall provide commercial product for the patient.

 

34

--------------------------------------------------------------------------------


 

Attachment D
UT Warranty

 

UT warrants that all of its Product shall as of the date such Product arrives at
DISTRIBUTOR’s Designated Shipment Location: (i) be free from defects in design,
material and workmanship; (ii) be in compliance with all applicable law and
regulation, including without limitation all regulatory requirements of the FDA,
including those related to the adulteration or misbranding of Product within the
meaning of Section 501 and 502 of the Food Drug and Cosmetics Act; (iii) not be
articles which may not be introduced into interstate commerce pursuant to the
requirements of Sections 505, 514, 515, 516 or 520 thereof; (iv) be manufactured
in accordance with current FDA Good Manufacturing Practice as required by 21
C.F.R. 210 and 820; (v) are fit for the ordinary purposes for which such
Products are intended; and (vi) are not infringing upon the patents or
trademarks of any third party.

 

35

--------------------------------------------------------------------------------

 

Attachment E

 

Designated Shipment Locations and Designated Storage Locations

 

Name/Address/Phone/Fax

 

Name/Address/Phone/Fax

 

Name/Address/Phone/Fax

Accredo Health Group, Inc.
2100 Riverchase Center, Suite 405 Hoover, AL 35244
205-987-0778
800-442-7202
205-987-0332 (Fax)

 

Accredo Health Group, Inc.
12900 Foster, Suite 120
Overland Park, KS 66213
913-339-7100
800-569-5451
913-339-7440 (Fax)

 

Accredo Health Group, Inc.
11 A Commerce Way
Totowa, NJ 07512
973-256-1870
800-526-5113
973-256-5346 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
10400 North 25th Avenue, Suite 120
Phoenix, AZ 85021
602-944-1199
800-232-1199
602-944-1787 (Fax)

 

Accredo Health Group, Inc.
2115 Stanley Gault Parkway, #150
Louisville, KY 40223
502-244-2400
800-553-8832
502-244-5590 (Fax)

 

Accredo Health Group, Inc.
505 East Capovilla, Suite 103
Las Vegas, NV 89119
702-895-8990
800-234-7044
702-895-8992 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
1831 Commerce Street, Suite 104
Corona, CA 92880
951-737-2355
800-622-1820
951-737-2553 (Fax)

 

Accredo Health Group, Inc.
520 Elmwood Park Blvd. Suite 145
Jefferson, LA 70123-6827
504-731-6113
800-250-5278
504-731-6112 (Fax)

 

AHG of New York, Inc.
500 Executive Blvd.
Elmsford, NY 10523-1109
914-592-0333
800-680-6843
914-592-5859 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
3069 Research Drive
Richmond, CA 94806
510-223-1360
800-842-3399
510-758-1235 (Fax)

 

Accredo Health Group, Inc.
261 Cedar Hill Street, Bldg. C
Marlboro, MA 01752
508-460-9813
800-343-9813
508-460-0072 (Fax)

 

Accredo Health Group, Inc.
4901 West Reno Rd, Ste 950
Oklahoma City, OK 73127
405-942-3961
800-999-9376
405-949-2689 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
361 Iverness Drive South, Suite F
Englewood, CO 80112
303-799-6550
800-488-0290
303-799-6551 (Fax)

 

Accredo Health Group, Inc.
39625 Lewis Drive, Suite 800
Novi, MI 48377
248-489-0300
800-688-2024
248-489-1126 (Fax)

 

Home HealthCare Resources, Inc.
800 Clarmont Avenue
Bensalem, PA 19020
215-245-7003
800-626-4427
215-245-9038 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
5249 N.W. 33rd Avenue, Bldg. 6
Ft. Lauderdale, FL 33309-6301
954-777-1685
800-955-5909
954-730-0129 (Fax)

 

Accredo Health Group, Inc.
2915 Waters Road, Suite 109
Eagan, MN 55121-1562
651-681-0885
800-955-3121
651-681—0977 (Fax)

 

Accredo Health Group, Inc.
3000 Ericsson Drive, Ste 100
Warrendale, PA 15086 -7502
724-772-6000
888-200-2811
724-742-2450 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
5300 Oakbrook Parkway, Suite 320
Norcross, GA 30093
770-935-2510
800-310-7995
800-554-5545 (Fax)

 

Accredo Health Group, Inc.
749 Goddard Avenue
Chesterfield, MO 63005
636-530-1514
800-285-7384
636-530-1508 (Fax)

 

Accredo Health Group, Inc.
1620 Century Center Parkway, Ste 109
Memphis, TN 38134
901-385-3600
800-235-8498
901-385-3780 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
2415 Heinz Road
Iowa City, IA 52240-2661
319-354-7844
800-288-3752
319-354-6808 (Fax)

 

Accredo Health Group, Inc.
422 E. Gallimore Dairy Rd Suite A
Greensboro, NC 27409
336-393-0555
800-866-0566
866-832-3709 (Fax)

 

Accredo Health Group, Inc.(wholesale)
1680 Century Center Parkway, Ste 8
Memphis, TN 38134
901-3587-3600
877-900-9223
866-628-8942 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
650 West Grand Avenue, Suite 102
Elmhurst, IL 60126
630-249-7390
800-753-5554
630-279-8464 (Fax)

 

Accredo Health Group, Inc.
11329 — P Street, Suite 118 & 119
Omaha, NE 68137
402-597-2330
800-569-5451
402-597-2333 (Fax)

 

Accredo Health Group, Inc.
201 Great Circle Road
Nashville, TN 37228
615-352-2500
800-800-6606
615-850-5100 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
11411 Strang Line Rd, Suite A
Lenexa, KS 66215
913-451-2919
800-662-2922
913-451-2939 (Fax)

 

Accredo Health Group, Inc.
45 Route, 46 East, Suite 609
Pine Brook, NJ 07058
973-276-0794
800-549-2654
973-276-0998 (Fax)

 

Accredo Health Group, Inc.
9307 Kirby Drive
Houston, TX 77054
713-791-1552
800-878-7690
713-791-9411 (Fax)

 

36

--------------------------------------------------------------------------------


 

Accredo Health Group, Inc.
4343 West Royal Lane, Suite 124
Irving, TX 75063
972-929-6800
800-878-1254
866-435-8451 (Fax)

 

Accredo Health Group, Inc.
4125 Lafayette Drive, Suite 400
Chantilly, VA 20151
703-817-7707
800-366-1824
888-445-4581 (Fax)

 

BioPartners In Care, Inc.
11411 Strangline Road
Lenexa, KS 66215
913.451.2919
800.662.2922
913.451.2939 (Fax)

 

 

 

 

 

Accredo Health Group, Inc.
3488 South Main Street
Salt Lake City, UT 84115
801-832-0222
800-729-5984
801-832-0333 (Fax)

 

Accredo Health Group, Inc.
22623 68th Avenue
South Kent, WA 98032
253-872-2121
800-647-2448
253-872-5663 (Fax)

 

 

 

 

 

 

 

Critical Care Systems, Inc.
4100 Colonnade Parkway, Suite 175
Birmingham, AL 35243
205.969.1006
205.969.1107 (Fax)

 

Critical Care Systems, Inc.
11382 Aurora Avenue
Urbandale, IA 50322
(Des Moines)
515.276.1660
515.276.1933 (Fax)

 

Critical Care Systems, Inc.
3631 44th Street, Suite C
Grand Rapids, MI 49512
616-458-1400
616-458-1481 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
820 S. University Boulevard
Suite D-E, Building 1
Mobile, AL 36609
251.344.4452
251.344.4451 (Fax)

 

Critical Care Systems, Inc.
12301 W. Explorer Drive, Suite 126
Boise, ID 83713
208-322-8868
208-322-3330 (Fax)

 

Critical Care Systems, Inc.
46998 Magellan Drive, Suite 300
Wixom, MI 48393
(Detroit)
248.960.8095
248.960.9172 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
4645 S. Ash Avenue, Suite 1-6
Tempe, AZ 85282
480.897.2927
480.897.8533 (Fax)

 

Critical Care Systems, Inc.
655 W. Grand Ave
Elmhurst, IL 60126
(Chicago)
630.833.3427
630.833.8020 (Fax)

 

Critical Care Systems, Inc.
1850 Lackland Hill Parkway
St. Louis, MO 63146
314.991.2400
314.991.2401 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
5880 North La Cholla Blvd, Suite 126
Tucson, AZ 85741
520.297.1351
520.297.5760 (Fax)

 

Critical Care Systems, Inc.
3700 Vanguard Drive, Suite D
Fort Wayne, IN 46809
260.747.0552
260.747.2126 (Fax)

 

Critical Care Systems, Inc.
505 East Capovilla Ave, Suite 103
Las Vegas, NV 89119
702.992.4007
702.992.4015 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
1326 W. Winton Avenue
Hayward, CA 94545
(San Francisco)
510.670.1384
510.670.0879 (Fax)

 

Critical Care Systems, Inc.
5648 West 74th Street
Indianapolis, IN 46278
317.291.1700
317.291.1777 (Fax)

 

Critical Care Systems, Inc.
5401 Longley Lane
Building B, Suite 34
Reno, NV 89511
775.829.2100
775.829.2151 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
1950 Rosaline Avenue, Suite C
Redding, CA 96001
530.241.4727
530.241.4600 (Fax)

 

Critical Care Systems, Inc.
8053 Bond Street
Lenexa, KS 66214
(Kansas City)
913.894.0090
913.894.0095 (Fax)

 

Critical Care Systems, Inc.
10 Commerce Park North, # 4
Bedford, NH 03110
603.625.8880
603.625.8881 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
14661 Myford Road, Suite B
Tustin, CA 92780
(LA/Orange County)
714.508.2990
714.508.2992 (Fax)
New address effective on or about 4/1/11
17332 Von Karman Ave, Suite 110
Irvine, CA 92614

 

Critical Care Systems, Inc.
191 Bay State Drive
Braintree, MA 02184
(Boston South)
781.843.6688
781.843.4719 (Fax)

 

Critical Care Systems, Inc.
15 Technology Place, Suite 2
East Syracuse, NY 13057
315.434.1980
315.434.1985 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
176 Bolton Road
Vernon, CT 06066
(Hartford)
860.872.9337
860.872.9155 (Fax)

 

Critical Care Systems, Inc.
246 Boston Turnpike
Shrewsbury, MA 01545
(Boston West)
508.363.3665
508.363.3666 (Fax)

 

Critical Care Systems, Inc.
4854 Woodbine Road, Suite 5
Pace, FL 32571
(Pensacola)
850.994.2333

850.994.0650 (Fax)

 

37

--------------------------------------------------------------------------------


 

Critical Care Systems, Inc.
3100 Medlock Bridge Rd. Ste 335
Norcross, GA 30071
(Atlanta)
770.209.9728
770.209.9695 (Fax)

 

Critical Care Systems, Inc.
1 North Avenue
Burlington, MA 01803
(Boston North)
781.270.5565
781.270.5575 (Fax)

 

Critical Care Systems, Inc.
6185 Shamrock Court
Dublin, OH 43016
(Columbus)
614.791.8700
614.791.0754 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
3901 Columbia Avenue, Suite 100
Linwood, PA 19061
(Philadelphia)
610.485.9900
610.485.9903 (Fax)

 

Critical Care Systems, Inc.
806 Cromwell Park Drive, Suite N
Glen Burnie, MD 21061
(Baltimore)
410.768.0711
410.768.0712 (Fax)

 

Critical Care Systems, Inc.
6380 Flank Drive, Suite 600
Harrisburg, PA 17112
717.540.6800
717.540.6805 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
70 Catamore Boulevard
E. Providence, RI 02914
401.435.4030
401.435.4035 (Fax)

 

Critical Care Systems, Inc.
10 Donald B. Dean Drive
S. Portland, ME 04106
207.775.3600
207.775.3636 (Fax)

 

Critical Care Systems, Inc.
3243 Old Frankstown Road
Pittsburgh, PA 15239
724.325.9977
724.325.9949 (Fax)

 

 

 

 

 

Critical Care Systems, Inc.
900 S. Loop West, Suite 170
Houston, TX 77054
713.440.0200
713.440.0400 (Fax)

 

Critical Care Systems, Inc.
1801 Royal Lane, Suite 1006
Dallas, TX 75229
214.574.4700
214.574.8700 (Fax)

 

Critical Care Systems, Inc.
2233 S. President’s Drive, Suite B
Salt Lake City, UT 84120
801-978-9600
801-978-0020 (Fax)

 

 

 

 

 

Infinity Infusion Care
3600 S. Gessner, Suite 100
Houston, TX 77063
888.329.5379
713.686.7576 (Fax)

 

 

 

Critical Care Systems, Inc.
527B Branchway Road
Richmond, VA 23236
804.378.8005
804.378.8043 (Fax)

 

38

--------------------------------------------------------------------------------


Attachment F

 

Inventory Data Reports

 

The following reports will be completed timely as indicated herein and provided
to UT Management via electronic mail in Microsoft Word® or Excel® file formats
or comma delimited (“CSV”) files and without cost or fee charges to UT.

 

DEFINITIONS

 

Reports

 

Written reports as described in this Attachment F.

 

Patient Starts

 

The initiation of commercial Product on an Included Patient for treatment.

 

Patient Discontinuations

 

When UT Product is no longer required by the Included Patient for any variety of
medical or physical reasons.

 

Patient Assistance Program (PAP)

 

A US based program for Included Patients receiving UT Product who are either
indigent, under insured, or in jeopardy of losing insurance due to therapy
costs. The program allows for access to Product at no charge and demonstration
of financial hardships through an enrollment process is required prior coverage.
US Distributors are designated administrators of the program on behalf of UT in
accordance with this Agreement.

 

Product Forecasts

 

Non-binding detailed reports by product size with reasonable estimates of use
over a period of no less than 12 calendar months spanning January through
December.  Forecasts are updated each quarter during the year with revised 12
month calendar forecasts occurring annually.  Forecasts may also include planned
purchases of equipment or supplies to support the UT Product, where applicable
and requested by UT.

 

Purchase Orders

 

An official and binding document, generated by the Distributor, to guarantee a
request to purchase and pay at a contractual rate for the UT Products.

 

PROCEDURES: REPORTS

 

Reports will be provided to UT on a monthly and quarterly basis based on the
type of the Report and data collected. These Reports are outlined below and are
referenced as Attachments elsewhere in Attachment F (listed as Exhibits 1-4).
Reports will consist of:

 

39

--------------------------------------------------------------------------------


 

Report Name

 

Frequency

 

Due Following
Reporting Period

 

Exhibits

Product Utilization Report

 

Monthly

 

10th of each month

 

1

Medicaid Utilization Report

 

Monthly

 

10th of each month

 

2

340B Covered Entity Reconciliation Report

 

Monthly

 

10th of each month

 

3

Product Forecast

 

Quarterly

 

10th of month after each quarter

 

4

 

Product Utilization Report

 

The monthly Product Utilization Report provides details of Product dispensing
activities to commercial (reimbursable) and PAP Included Patients for the
Territory. Exhibit 1 contains a sample Report form.

 

The Product Utilization Reports will be provided to UT by the DISTRIBUTOR no
later than the 10th of each month using only the UT approved electronic form.

 

The Report contains the following three sections:

 

Product Utilization Data (by size) & Ordering Patients / Month

 

·                  Total Number of  Remodulin Vials dispensed/sold during the
reporting period.

·                  Total number of orders for vials dispensed/sold accessing the
UT Product.

 

Commercial Inventory On Hand Summary values:

 

·                  An Inventory count of UT Product by concentration/size at the
end (last day) of the reporting period month.

·                  A realistic average dispensing/sold quantity of UT Product (a
previous 3 month average is recommended).

·                  Actual Inventory days on hand which is automatically
calculated by the Inventory count and average dispensing/sold quantities. The
Inventory days on hand are measured based on a 28 day period.

·                  Purchase Order (PO) Requests for quantities expected to be
purchased in order to meet both regular commercial activity and maintain a
contractual on hand Inventory balance. (Note: An actual Purchase Order should
accompany the Report)

·                  An Adjusted Inventory quantity is automatically calculated as
the sum of the physical Inventory count plus the expected purchases from the PO.

·                  The Adjusted Inventory Days on Hand. This automatically
calculated field is based on the previous data entries and will confirm if the
new purchases plus actual Inventory, divided by the average dispensing/sold
product will maintain the contractually required Inventory levels.

 

40

--------------------------------------------------------------------------------


 

Patient Assistance Program for consigned inventory to support PAP Included
Patients:

 

·                  The total Included Patient census on PAP at the beginning of
the reporting period.

·                  The total Included Patient census on PAP at the end of the
reporting period.

·                  Consignment PAP Inventory count of UT Product by
concentration/size at the end (last day) of the reporting period month.

·                  A realistic average estimate of Consigned PAP Inventory
dispensed of UT Product (a previous 3-month average is recommended).

·                  Actual PAP Consigned Inventory days on hand which is
automatically calculated by the PAP Consigned Inventory count and average
dispensing/sold quantities. The PAP Consignment Inventory days on hand are
measured based on a 28 day period.

·                  PAP Consignment Purchase Order (PO) Requests (if needed for
the next period). It is recommended to request a PO for approximately of a 3 to
4 months worth of Consigned Product based on current use. (Note: An actual PO
for Consigned Product should accompany the report).

·                  An Adjusted PAP Consigned Inventory quantity is automatically
calculated as the sum of the PAP Consigned physical inventory count plus any
expected Consigned Products from the PO.

·                  The Adjusted PAP Consignment Inventory Days on Hand. This
automatically calculated field is based on the previous data entries and will
confirm if the new purchases plus actual Inventory, divided by the average
dispensing of PAP Consignment product levels.

 

Medicaid Utilization Report

 

The monthly Medicaid Utilization Report provides the information necessary for
UT to manage its Medicaid-related programs. UT is a participant in the Federal
Fee Schedule (“FFS”) and for the Centers of Medicare and Medicaid Services
(“CMS”). Participation requirements are for provisions of rebates to CMS for
those patients receiving UT Products who are covered by individual State
Medicaid programs. Exhibit 2 contains a sample Report form.

 

The Medicaid Utilization Report will be provided to UT by the DISTRIBUTOR no
later than the 10th of each month using only the UT approved electronic form.

 

The Report includes summary of activity for the reporting period (month) that
includes a unique patient identifier number (HIPAA compliant), the UT Product
size), the quantity dispensed during the reporting period, the Distributor’s
internal State Medicaid identification number/description, the State of the
Program (abbreviated), and any other descriptions or comments to support the
data.

 

340B and VA Covered Entity Reconciliation Report

 

The monthly 340B Covered Entity Reconciliation Report provides the records that
are required in order for the Distributor to recover the loss on Product cost
incurred due to UT’s participation in the FFS and CMS. Exhibit 3 contains a
sample Report form.

 

The 340B Covered Entity Reconciliation Report will be provided to UT by the
DISTRIBUTOR no later than the 10th of each month IF any transactions to 340B

 

41

--------------------------------------------------------------------------------


 

Covered Entities occurred. Any Reports filed for previous months not reported to
UT will be denied for refund. If no activity of 340B sales occurs during the
month, no Report submission will be required.

 

Public Health Services (“PHS”) pricing programs as part of FFS participation
requires discounted pricing to be offered under the FFS program title known as
340B with whom 340B eligible hospitals or clinics (known as 340B covered
entities) are entitled to receive products from FFS/PHS Participating
manufactures at reduced price.

 

In order to facilitate 340B covered entities to obtain the reduced prices,
DISTRIBUTOR will offer 340B prices at rates regularly updated and provided by UT
when a 340B covered entity identifies itself and requests such prices. If the
DISTRIBUTOR purchased UT Product from UT at transfer prices higher than the 340B
price, UT will provide payment to the DISTRIBUTOR for the difference between the
DISTRIBUTOR’s transfer price and the 340B price sold to a 340B covered entity.

 

The Report must include the following elements:

 

·                  340B Covered Entity Name

·                  340B Identification Number

·                  Date of UT Product Sale

·                  Quantity of UT Product Sold

·                  340B Ceiling Price (per product NDC /sold) — provided by UT

·                  Total 340B Sales (unit 340B Ceiling price times quantity
sold)

·                  Distributor Transfer price (per product NDC/ sold)

·                  Transfer price extension (Transfer price time the unit
quantity sold)

·                  Refund due

 

PROCEDURES: FORECASTS

 

Forecasts

 

The non-binding forecasts will be based on reasonable estimates of expected
purchases and be presented in Excel Spreadsheet or similar electronic format
listed by month and totaled for the calendar year. The forecasts will list each
UT Product size for a particular drug category and may include medical devices
(such as Infusion Pumps) or supplies needed from UT contracted equipment
distributors to support the Product.

 

At the end of each Calendar quarter, DISTRIBUTOR will revise and update its
twelve (12) month rolling non-binding forecasts for future quarters for that
twelve (12) month period based on changes in demand and the market. These
revised non-binding Forecasts will be provided to UT no later than the 10th day
of first month in the new calendar quarter unless otherwise specified in this
Agreement using the UT approved electronic format (refer to Exhibit 4).

 

42

--------------------------------------------------------------------------------

[g21702ki11i001.gif]

1 EXHIBITS TO ATTACHMENT F Attachment F Exhibit 1 Remodulin® Monthly Utilization
Report Remodulin® Monthly Utilization Report Distributor Name: For Month Ending:
(specify MM/YY) Report Date: (specify mm/dd/yy) For Calendar Year: Section I:
Vial Utilization Data (running totals) & Ordering Patients/Month Remodulin Vial
Sizes Remodulin Orders* Month 1.0 mg 2.5 mg 5.0 mg 10.0 mg (s.c. & i.v.) Jan-10
Feb-10 Mar-10 Apr-10 May-10 Jun-10 Jul-10 Aug-10 Sep-10 Oct-10 Nov-10 Dec-10 *
Includes patient and hospital who received Remodulin including those with
multiple strength orders during the reporting period 2009-2010 Totals 0 0 0 0 0
Active Patient Census Values: Start of Reporting Period S.C.: I.V.: 0 End of
Reporting Period S.C.: I.V.: Gain/Loss S.C.: 0 I.V.: 0 0 Comments: Section II:
Commercial Inventory On Hand Summary Remodulin Vial Sizes 1.0 mg 2.5 mg 5.0 mg
10.0 mg Inventory Count (First of Month): Estimated 15 days usage: Estimated
Inventory Count (Order Receipt Date): 0 0 0 0 3 Month Avg of Total Vials
Shipped/Month: Inventory Days On Hand: #DIV/0! #DIV/0! #DIV/0! #DIV/0! This
completed Summary Report and all supporting documentation is due to United
Therapeutic s Corp. no later than the 10th of each month.

 


[g21702ki11i002.gif]

2 Section III: Patient Assistance Program (PAP) • Patients & Inventory Summary
Active PAP Patient Census Start of Reporting Period: S.C.: I.V.: 0 End of
Reporting Period: S.C.: I.V.: 0 Gain/Loss S.C.: 0 I.V.: 0 0 Consigned PAP
Remodulin Vial Sizes 1.0 mg 2.5 mg 5.0 mg 10.0 mg PAP Inventory Count (end of
Reporting Period): 3 Month Avg of Total PAP Vials Shipped/Month: Projected PAP
Inventory Days On Hand: #DIV/0! #DIV/0! #DIV/0! #DIV/0! PAP Consignment PO
Request (if applicable) Adjusted PAP Inventory Qty (Invent count + new PO): 0 0
0 0 Adjusted PAP Inventory Days On Hand: #DIV/0! #DIV/0! #DIV/0! #DIV/0! MiniMed
Supplies ONLY: Item Name: (enter) Qty Requested: Sof-Set Sub Cut Adm Set
Sof-Serter Inf Set Insertion Sys MiniMed Syringe/Reservoir MiniMed Shower Pack
Opsite IV Prep Alcohol Prep Pads IV Prep Antiseptic Wipe Batteries Remodulin
Tape Regarding Patient Assistance Program (PAP): United Therapeutics Corporation
will provide Remodulin Vials as consigned inventory for the sole purposes of
managing approved Remodulin PAP patients (i.v. or s.c. administration routes)
enrolled on your specialty pharmacy service. You are responsible for tracking
this inventory and insuring it is only us ed for Remodulin PAP patients. You
will be required to pay the current transfer price per Remodulin vial in the
event any consigned inventory discrepancies occur that cannot be properly
validated. In addition, United Therapeutics Corporation will replace the
supplies listed above to support subcutaneous (s.c.) therapy only. Additional
supplies needed to support patient care regardless of administration route will
be the responsibility of the Remodulin Specialty Pharmacy Services Distributor
and not United Therapeutics Corporation. Commercial and Consignment Remodulin
Purchase Orders (PO's) requests listed in Sections II and III are informational
and are not replacements for actual PO's. All PO's for Remodulin should be
listed in quantities of 10. Electronic Copies to: United Therapeutics: Jay
Watson, John Ferrari

 


[g21702ki11i003.gif]

3 Exhibit 2 Monthly Medicaid Utilization Report Attachment F Exhibit 2 Monthly
Medicaid Utilization Report State Medicaid Utilization Report Accredo
Distributor Name: 9/30/2010 For Month Ending: Product by NDC Quantity Dispensed
State Medicaid Description Medicaid State DEA Code Pat Seq ID Exhibit 3 340B
Covered Entity Reconciliation Report Attachment F Exhibit 3 340B Covered Entity
Reconciliation Report Veterans Administration / FSS and 340B Covered Entity
Reconciliation Report Distributor Name: Report Date: For Month of: Entity ID#
Date Sold Prod NDC Quantity Sold Ceiling Price per NDC Ceiling price X Qty Sold
Distrib. Transfer Price/NDC Transfer Price Totals Refund Due Veterans
Administration / FSS Entity - $ - $ - $ - $ - $ - $ - $ - $ - $ 340B ID# Date
Sold Prod NDC Quantity Sold Ceiling Price per NDC Ceiling price X Qty Sold
Distrib. Transfer Price/NDC Transfer Price Totals Refund Due 340B Covered Entity
Name - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ TOTAL - $ - $ 

 


[g21702ki11i004.gif]

Product\ Forecast 4 Attachment F Exhibit 4 Product Forecast - Remodulin Revised:
date Accredo Health Group Product Forecast - Remodulin 12 mo. Jan-10 Feb-10
Mar-10 Apr-10 May-10 Jun-10 Jul-10 Aug-10 Sep-10 Oct-10 Nov-10 Dec-10 Jan-11
Feb-11 Mar-11 Totals Patient Starts Existing 0 +New 0 0 0 0 0 0 0 0 0 0 0 0 0 0
Total Patients* Remodulin vials #DIV/0! #DIV/0! 0 #DIV/0! 1mg/ml #DIV/0! #DIV/0!
0 #DIV/0! 2.5mg/ml #DIV/0! #DIV/0! 0 #DIV/0! 5mg/ml #DIV/0! #DIV/0! 0 #DIV/0!
10mg/ml 0 0 0 0 0 0 0 0 0 0 0 0 0 0 #DIV/0! #DIV/0! 0 Total vials/month #DIV/0!
#DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0!
#DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! Avg Vials per patient/month 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 Mini Med 407C Purchase Forecast (ea) 1,2 Totals Ancillary
Supply Forecast 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Minimed 407 Belt Clip (ea) 2 0 0
0 0 0 0 0 0 0 0 0 0 0 0 0 0 Minimed 407 Pump Case (ea) 2 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 Sof-Serter Insertion System (ea) 2 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
Alcohol Prep Pads (bx) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Minimed Shower Pak
(30/pk) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 IV Prep Antiseptic Wipe (50/bx) 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 Opsite IV 3000 2 3/8 x 2 3/4 (100/bx) 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 Batteries 1.5 Silver Oxzide (9/bx) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
Minimed Inf Set 42" (24/bx) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Minimed 3ml
syr/reservior (24/bx) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Blenderm Tape (ea) 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 Sof-set QR 42" ext set w/26g ndl (12/bx) Comments: 1
Each patient requires two (2) pumps. 2 Provided one time with initial shipment

 


 

[***]

 

47

--------------------------------------------------------------------------------
